UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25135 Bank of Commerce Holdings (Exact name of Registrant as specified in its charter) California 94-2823865 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1901 Churn Creek Road Redding, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (530) 722-3939 Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value per share NASDAQ Global Market Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yes ☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes ☐ No ☒ Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference to Part III of this Form 10-K or any amendment to this Form 10-K. Yes ☐ No ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-(2) of the Exchange Act. (Check one). Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of the last day of the second fiscal quarter of 2014, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $84,196,608 based on the closing sale price of $6.27 as reported on the NASDAQ Global Market as of June 30, 2014. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date. The number of shares of the registrant’s no par value Common Stock outstanding as of March 5, 2015 was 13,300,978. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement of the registrant for its 2015 Annual Meeting of Shareholders, which will be subsequently filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year to which this report relates, are incorporated by reference into Part III of this Annual Report on Form 10-K. Bank of Commerce Holdings Form 10-K Part I 2 Item 1 - Business 3 Item 1a - Risk Factors 12 Item 1b - Unresolved Staff Comments 20 Item 2 - Properties 20 Item 3 - Legal Proceedings 21 Item 4 - Mine Safety Disclosures 21 Part II 22 Item 5 - Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 22 Item 6 - Selected Financial Data 26 Item 7 - Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 27 Item 7a - Quantitative and Qualitative Disclosures about Market Risk 62 Item 8 - Financial Statements and Supplementary Data 65 Item 9 - Changes In and Disagreements with Accountants on Accounting and Financial Disclosure Item 9a - Controls and Procedures Item 9b - Other Information Part III Item 10 - Directors, Executive Officers And Corporate Governance Item 11 - Executive Compensation Item 12 - Security Ownership Of Certain Beneficial Owners And Management And Related Shareholder Matters Item 13 - Certain Relationships and Related Transactions and Director Independence Item 14 - Principal Accounting Fees and Services Part IV Item 15 - Exhibits and Financial Statement Schedules Signatures Exhibit Index 1 Part I Special Note Regarding Forward-Looking Statements This report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (“Exchange Act”) and the Private Securities Litigation Reform Act of 1995. These statements are based on management’s beliefs and assumptions, and on information available to management as of the date of this document. Forward-looking statements include the information concerning possible or assumed future results of operations of the Company set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expects,” “anticipates,” “intend,” “plan,” “believes,” “estimate,” “consider” or similar expressions or conditional verbs such as “will,” “should,” “would” and “could” are intended to identify such forward looking statements. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. The Company’s actual future results and shareholder values may differ materially from those anticipated and expressed in these forward-looking statements. Many of the factors that will determine these results and values are beyond the Company’s ability to control or predict. Investors are cautioned not to put undue reliance on any forward-looking statements. In addition, the Company does not have any intention and assumes no obligation to update forward-looking statements after the date of the filing of this report, even if new information, future events or other circumstances have made such statements incorrect or misleading. Except as specifically noted herein all references to the “Company” refer to Bank of Commerce Holdings, a California corporation, and its consolidated subsidiaries. The following factors, among others, could cause our actual results to differ materially from those expressed in such forward-looking statements: ● The strength of the United States economy in general and the strength of the local economies in which we conduct operations . ● The effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System, or the Federal Reserve Board; ● Inflation, deflation, interest rate, market and monetary fluctuations; ● Changes in the financial performance and/or condition of our borrowers; ● Our concentration in real estate lending; ● Regulatory changes in capital requirements; ● Changes in consumer spending, borrowing and savings habits; ● Changes in the level of our nonperforming assets and charge offs; ● D eterioration in values of real estate in California and the United States generally, both residential and commercial; ● Changes in securities markets, public debt markets and other capital markets; ● Possible other-than-temporary impairment of securities held by us; ● The timely development of competitive new products and services and the acceptance of these products and services by new and existing customers; ● The willingness of customers to substitute competitors’ products and services for our products and services; ● The impact of changes in financial services policies, laws and regulations, including laws, regulations and policies concerning taxes, banking, securities and insurance, and the application thereof by regulatory bodies; ● Technological changes could expose us to new risks, including potential systems failures or fraud; ● The effect of changes in accounting policies and practices, as may be adopted from time-to-time by bank regulatory agencies, the Securities and Exchange Commission ( “ SEC ” ), the Public Company Accounting Oversight Board, the Financial Accounting Standards Board (“FASB”) or other accounting standards setters; ● Ina bility to attract deposits and other sources of liquidity at acceptable costs; ● Changes in the competitive environment among financial and bank holding companies and other financial service providers; ● The loss of critical personnel and the challenge of hiring qualified personnel at reasonable compensation levels; ● N atural disaster or recurring energy shortage, especially in California, such as earthquakes, wildfires, droughts, floods and mudslides; ● U nauthorized computer access, computer hacking, cyber-attacks, electronic fraudulent activity, attempted theft of financial assets, computer viruses, phishing schemes and other security problems ; ● Geopolitical conditions, including acts or threats of war or terrorism, actions taken by the United States or other governments in response to acts or threats of war or terrorism and/or military conflicts, which could impact business and economic conditions in the United States and abroad; and ● Our ability to manage the risks involved in the foregoing. 2 If our assumptions regarding one or more of the facto rs affecting our forward-looking information and statements proves incorrect, then our actual results, performance or achievements could differ materially from those expressed in, or implied by, forward-looking information and statements contained in this document and in the information incorporated by reference in this document . Therefore, we caution you not to place undue reliance on our forward-looking information and statements. We will not update the forward-looking statements to reflect actual results or changes in the factors affecting the forward-looking statements. Forward-looking statements should not be viewed as predictions, and should not be the primary basis upon which investors evaluate us. Any investor in our common stock should consider all risks and uncertainties discussed in “RISK FACTORS” and in “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” . Item 1 - Business Bank of Commerce Holdings (“Company,” “Holding Company,” “we,” or “us”) is a corporation organized under the laws of California and a bank holding company (“BHC”) registered under the Bank Holding Company Act of 1956, as amended (“BHC Act”). The Holding Company’s principal business is to serve as a holding company for Redding Bank of Commerce (the “Bank” and together with the Holding Company, the “Company”) which operates under two separate names (Redding Bank of Commerce and Sacramento Bank of Commerce, a division of Redding Bank of Commerce). The Company has an unconsolidated subsidiary in Bank of Commerce Holdings Trust II , which was organized in connection with our prior issuances of trust preferred securities. Our common stock is traded on the NASDAQ Global Market under the symbol “BOCH.” The Company commenced banking operations in 1982 and currently operates four full service facilities in two diverse markets in Northern California. We are proud of the Bank’s reputation as one of Northern California’s premier banks for business. We provide a wide range of financial services and products for business and retail customers which are competitive with those traditionally offered by banks of similar size in California. As of December 31, 2014, the Company operated under one primary business segment: Commercial Banking. Additional information regarding operating segments can be found in Note 2 Summary of Significant Accounting Policies in the Notes to Consolidated Financial Statements in this document. We continuously seek expansion opportunities through internal growth, strategic alliances, acquisitions, establishing new offices or the delivery of new products and services. Periodically, we reevaluate the short and long term profitability of all of our lines of business, and do not hesitate to reduce or eliminate unprofitable locations or lines of business. We remain a viable, independent bank committed to enhancing shareholder value. This commitment has been fostered by proactive management and dedication to our staff, customers, and the markets we serve. Our vision is to embrace changes in the industry and develop profitable business strategies that allow us to maintain our customer relationships and build new ones. Our competitors are no longer just banks; we must compete with a myriad of other financial entities that compete for our core business. Our governance structure enables us to manage all major aspects of our business effectively through an integrated process that includes financial, strategic, risk and leadership planning. Our management processes, structures and policies and procedures help to ensure compliance with laws and regulations and provide clear lines for decision-making and accountability. Results are important, but we are equally concerned with how we achieve those results. Our core values and commitment to high ethical standards is material to sustaining public trust and confidence in our Company. Our primary business strategy is to provide comprehensive banking and related services to small and mid-sized businesses, not-for-profit organizations, and professional service providers as well as banking services for consumers, primarily business owners and their key employees. We emphasize the diversity of our product lines and high levels of personal service and, through our technology, offer convenient access typically associated with larger financial institutions, while maintaining the local decision-making authority and market knowledge, typical of a local community bank. Management intends to pursue our business strategy through the following initiatives: 3 Utilize the Strength of Our Management Team. We believe the experience, depth and knowledge of our management team represent one of our greatest strengths and competitive advantages. During 2013 and 2014 we made changes to reposition our senior management team which is comprised of senior banking executives with proven track records in developing successful financial institutions. Leverage Our Existing Foundation for Additional Growth . Based on certain infrastructure investments, we believe that we will be able to take advantage of certain economies of scale typically enjoyed by larger organizations to expand our operations both organically and through strategic cost-effective avenues. We believe that the investments we have made in our data processing, staff and branch network will be able to support a much larger asset base. We are committed, however, to control any additional growth in a manner designed to minimize risk and to maintain strong capital ratios. Maintain Local Decision-Making and Accountability. We believe we have a competitive advantage over larger national and regional financial institutions by providing superior customer service with experienced, knowledgeable management, localized decision-making capabilities and prompt credit decisions. We believe that our customers want to deal directly with the people who make the ultimate credit decisions and have provided our Bank managers and loan officers with the authority commensurate with their experience and history which we believe strikes the right balance between local decision-making and sound banking practice. Focus on Asset Quality and Strong Underwriting. We consider asset quality to be of primary importance and have taken measures to ensure that credit risks are managed effectively to safeguard shareholder value. As part of our efforts, we utilize a third party loan review service to evaluate our loan portfolio on a quarterly basis and recommend action on certain loans if deemed appropriate. Build a Stable Core Deposit Base. We continue to focus on increasing a stable core deposit base of business and retail customers. In the event that our asset growth outpaces these local core deposit funding sources, we will continue to utilize Federal Home Loan Bank of San Francisco (“FHLB”) borrowings and raise deposits in the national market using deposit intermediaries. We intend to continue our practice of developing a full deposit relationship with each of our loan customers, their business partners, and key employees. Our principal executive office is located at 1901 Churn Creek Road, Redding, California 96002 and the main telephone number is (530) 722-3939. General As a bank holding company, the Holding Company is subject to regulation under the BHC Act and to inspection, examination and supervision by its primary regulator, the Board of Governors of the Federal Reserve System (“Federal Reserve Board” or “FRB”). The Company is also subject to the disclosure and regulatory requirements of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, both as administered by the SEC. As a listed Company on the NASDAQ Global Market, the Parent is subject to the rules of the NASDAQ for listed companies. The Holding Company’s subsidiary bank is subject to regulations and examinations primarily by the Federal Deposit Insurance Corporation (“FDIC”) and by the California Department of Business Oversight (“CDBO”). Holding Company Activities The Holding Company’s primary subsidiary is a bank and , if the Bank receives a rating under the Community Reinvestment Act of 1977, as amended (“CRA”), of less than “satisfactory”, the Company may be prohibited, until the rating is raised to “satisfactory” or better, from engaging in new activities or acquiring companies other than bank holding companies, banks or savings associations. The Company could engage in new activities, or acquire companies engaged in activities that are closely related to banking under the BHC Act. The Company’s current CRA rating is at least “satisfactory”. To qualify as “well-capitalized,” the Company must, on a consolidated basis: (1) maintain a total risk-based capital ratio of 10% or greater, (2) maintain a Tier 1 risk-based capital ratio of 6% or greater, and (3) not be subject to any order by the FRB to meet a specified capital level. As of December 31, 2014, the Company’s total risk-based capital ratio was 15.16% and its Tier 1 capital was 13.91% and the Company is not under an FRB order. To qualify as “well-managed,” the Bank, as the Holding Company’s only controlled financial institution, must have received at its most recent examination or review a composite rating of at least “satisfactory” and rating for management of at least “satisfactory”. Regulatory ratings are not made publically available. As of December 31, 2014, the most recent notification from the FDIC categorized the Bank as “well capitalized”. There are no conditions or events since the notification that management believes have changed the Bank’s category. 4 Principal Markets The Company operates in two distinct markets. Redding Bank of Commerce Bank has historically been a leading independent commercial bank in Redding, California, and Shasta County, California. This market has expanded since the Bank opened, but is still relatively small when compared to the greater Sacramento market which is the location of the recently re-branded Sacramento Bank of Commerce, a division of Redding Bank of Commerce (formerly Roseville Bank of Commerce, a division of Redding Bank of Commerce). Management believes that these two markets complement each other, with the Redding market historically providing the stability and the greater Sacramento market providing growth opportunities. Principal Products and Services The Bank provides a wide range of financial services and products for business and consumer banking. The services offered by the Bank include those traditionally offered by banks of similar size and character in California. Products such as checking, interest bearing checking and savings accounts, money market deposit accounts, sweep arrangements, commercial, construction, term loans, safe deposit boxes, collection services, and electronic banking activities. The Bank currently does not offer trust services or international banking services. Most of the Bank’s customers are small to medium sized businesses, professionals and other individuals with medium to high net worth, and most of the Bank’s deposits are obtained from such customers. The primary business strategy of the Bank is to focus on its lending activities. The Bank’s principal lines of lending are commercial, SBA lending, real estate construction, commercial real estate, and consumer. The majority of the Bank’s loans are direct loans made to individuals and small businesses in the major market areas of the Bank. The Bank accepts as collateral for loans, real estate, listed and unlisted securities, savings and time deposits, automobiles, machinery and equipment and other general business assets such as accounts receivable and inventory. In addition to direct lending, the Company’s loan portfolio includes a material balance of loans that were purchased as pools of loans, or participations where a portion of a loan was purchased from another lending institution. The commercial loan portfolio of the Bank consists of a mix of revolving credit facilities and intermediate term loans. The loans are generally made for working capital, asset acquisition, business-expansion purposes, and are generally secured by liens on the borrowers’ assets. The Bank also makes unsecured loans to borrowers who meet the Bank’s underwriting criteria for such loans. The Bank manages its commercial loan portfolio by monitoring its borrowers’ payment performance and their respective financial condition, and makes periodic and appropriate adjustments, if necessary, to the risk grade assigned to each loan in the portfolio. The primary sources of repayment of the commercial loans of the Bank are the borrower’s conversion of short-term assets to cash and operating cash flow. The net assets of the borrower or guarantor and/or the liquidation of collateral are usually identified as a secondary source of repayment. The principal factors affecting the Bank’s risk of loss from commercial lending include each borrower’s ability to manage its business affairs and cash flows, local and general economic conditions, and real estate values in the Bank’s market areas. The Bank manages risk through its underwriting criteria, which includes strategies to match the borrower’s cash flow to loan repayment terms, and periodic evaluations of the borrower’s operations. The Bank’s evaluations of its borrowers are facilitated by management’s knowledge of local market conditions and periodic reviews by an outside consultant of the credit administration policies of the Bank. The real estate construction loan portfolio of the Bank consists of a mix of commercial and residential construction loans, which are principally secured by the underlying projects. The real estate construction loans of the Bank are predominately made for projects which are intended to be owner occupied. The Bank also makes real estate construction loans for speculative projects. The principal sources of repayment of the Bank’s construction loans are the sale of the underlying collateral or permanent financing provided by the Bank or another lending source. The principal risks associated with real estate construction lending include project cost overruns that absorb the borrower’s equity in the project and deterioration of real estate values as a result of various factors, including competitive pressures and economic downturns. The Bank manages its credit risk associated with real estate construction lending by establishing maximum loan-to-value ratios on projects on an as-completed basis, inspecting project status in advance of controlled disbursements and matching maturities with expected completion dates. Generally, the Bank requires a loan-to-value ratio of no more than 80% on single-family residential construction loans. 5 The commercial and construction loan portfolio of the Bank consists of loans secured by a variety of commercial and residential real property. The specific underwriting standards of the Bank and methods for each of its principal lines of lending include industry-accepted analysis and modeling, and certain proprietary techniques. The Bank’s underwriting criteria are designed to comply with applicable regulatory guidelines, including required loan-to-value ratios. The credit administration policies of the Bank contain mandatory lien position and debt service coverage requirements, and the Bank generally requires a guarantee from the owners of its private corporate borrowers. Purchased loans included in the loan portfolio totaled $128 million or 19% of gross portfolio loans as of December 31, 2014. The loans were purchased as a pool of loans, whole loans or purchased participations from another institution and some of the loans are outside the Company’s primary market. The loans were purchased under several different contracts however $79 million or 12% of gross portfolio loans are serviced by two separate servicing companies. Additionally, the Company has agreed to purchase an additional $14 million in loans from one of the servicing companies. Government Supervision and Regulation Supervision and Regulation The following discussion provides an overview of certain elements of the extensive regulatory framework applicable to the Holding Company and the Bank. This regulatory framework is primarily designed for the protection of depositors, federal deposit insurance funds, and the banking system as a whole, and not for the protection of shareholders. Due to the breadth and growth of this regulatory framework, our costs of compliance continue to increase in order to monitor and satisfy these requirements. To the extent that this section describes statutory and regulatory provisions, it is qualified by reference to those provisions. These statutes and regulations, as well as related policies, continue to be subject to change (or interpretation) by Congress, state legislatures and federal and state regulators. Changes in statutes, regulations or regulatory policies applicable to us, including the interpretation or implementation thereof, cannot be predicted and could have a material effect on our business or operations. In light of the 2008 financial crisis, numerous changes to the statutes, regulations or regulatory policies applicable to us have been made or proposed. Federal Bank Holding Company Regulation General . The Holding Company is a bank holding company as defined in the Bank Holding Company Act of 1956, as amended (“BHCA”), and is therefore subject to regulation, supervision and examination by the Federal Reserve. In general, the BHCA limits the business of bank holding companies to owning or controlling banks and engaging in other activities closely related to banking. The Holding Company must file reports with and provide the Federal Reserve such additional information as it may require. Under the Financial Services Modernization Act of 1999, a bank holding company may apply to the Federal Reserve to become a financial holding company, and thereby engage (directly or through a subsidiary) in certain expanded activities deemed financial in nature, such as securities and insurance underwriting. Holding Company Bank Ownership . The BHCA requires every bank holding company to obtain the prior approval of the Federal Reserve before (i) acquiring, directly or indirectly, ownership or control of any voting shares of another bank or bank holding company if, after such acquisition, it would own or control more than 5% of such shares; (ii) acquiring all or substantially all of the assets of another bank or bank holding company; or (iii) merging or consolidating with another bank holding company. Holding Company Control of Nonbanks. With some exceptions, the BHCA also prohibits a bank holding company from acquiring or retaining direct or indirect ownership or control of more than 5% of the voting shares of any company which is not a bank or bank holding company, or from engaging directly or indirectly in activities other than those of banking, managing or controlling banks, or providing services for its subsidiaries. The principal exceptions to these prohibitions involve certain non-bank activities that, by statute or by Federal Reserve regulation or order, have been identified as activities closely related to the business of banking or of managing or controlling banks. Transactions with Affiliates . Subsidiary banks of a bank holding company are subject to restrictions imposed by the Federal Reserve Act on extensions of credit to the holding company or its subsidiaries, on investments in their securities and on the use of their securities as collateral for loans to any borrower. The Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”) further expanded the definition of an “affiliate” and treats credit exposure arising from derivative transactions, securities lending, and borrowing transactions as a covered transaction under the regulations. It also expands the scope of covered transactions required to be collateralized, requires collateral to be maintained at all times for covered transactions required to be collateralized, and places limits on acceptable collateral. These regulations and restrictions may limit the Holding Company’s ability to obtain funds from the Bank for its cash needs, including funds for payment of dividends, interest and operational expenses. Tying Arrangements . We are prohibited from engaging in certain tie-in arrangements in connection with any extension of credit, sale or lease of property or furnishing of services. For example, with certain exceptions, neither the Holding Company nor its subsidiaries may condition an extension of credit to a customer on either (i) a requirement that the customer obtain additional services provided by us; or (ii) an agreement by the customer to refrain from obtaining other services from a competitor. 6 Support of Subsidiary Banks . Under Federal Reserve policy and the Dodd-Frank Act, the Holding Company is expected to act as a source of financial and managerial strength to the Bank. This means that the Holding Company is required to commit, as necessary, capital and resources to support the Bank. Any capital loans a bank holding company makes to its subsidiary banks are subordinate to deposits and to certain other indebtedness of those subsidiary banks. State Law Restrictions . As a California corporation, the Holding Company is subject to certain limitations and restrictions under applicable California corporate law. For example, state law restrictions in California include limitations and restrictions relating to indemnification of directors, distributions to shareholders, transactions involving directors, officers or interested shareholders, maintenance of books and observance of certain corporate formalities. Federal and State Regulation of the Bank General . The deposits of the Bank, a California chartered commercial bank, are insured by the FDIC. As a result, the Bank is subject to supervision and regulation by the CDBO and the FDIC. These agencies have the authority to prohibit banks from engaging in what they believe constitute unsafe or unsound banking practices. Consumer Protection . Although the Bank is not supervised directly by the Consumer Financial Protection Bureau (“CFPB”), our consumer banking activities are subject to regulation by the CFPB. The Bank is subject to a variety of federal and state consumer protection laws and regulations that govern its relationship with consumers including laws and regulations that impose certain disclosure requirements and regulate the manner in which we take deposits, make and collect loans, and provide other services. In recent years, examination and enforcement by state and federal banking agencies for non-compliance with consumer protection laws and their implementing regulations have increased and become more intense. Failure to comply with these laws and regulations may subject the Bank to various penalties, including but not limited to, enforcement actions, injunctions, fines, civil liability, criminal penalties, punitive damages, and the loss of certain contractual rights. Community Reinvestment . The Community Reinvestment Act (“CRA”) of 1977 requires that, in connection with examinations of financial institutions within their jurisdiction, the Federal Reserve or the FDIC evaluate the record of the financial institution in meeting the credit needs of its local communities, including low and moderate-income neighborhoods, consistent with the safe and sound operation of the institution. A bank’s community reinvestment record is also considered by the applicable banking agencies in evaluating mergers, acquisitions and applications to open a branch or facility. Insider Credit Transactions . Banks are also subject to certain restrictions imposed by the Federal Reserve Act on extensions of credit to executive officers, directors, principal shareholders or any related interests of such persons. Extensions of credit (i) must be made on substantially the same terms, including interest rates and collateral, and follow credit underwriting procedures that are at least as stringent as those prevailing at the time for comparable transactions with persons not related to the lending bank; and (ii) must not involve more than the normal risk of repayment or present other unfavorable features. Banks are also subject to certain lending limits and restrictions on overdrafts to insiders. A violation of these restrictions may result in the assessment of substantial civil monetary penalties, regulatory enforcement actions, and other regulatory sanctions. The Dodd-Frank Act and federal regulations place additional restrictions on loans to insiders and generally prohibit loans to senior officers other than for certain specified purposes. Regulation of Management . Federal law (i) sets forth circumstances under which officers or directors of a bank may be removed by the institution’s federal supervisory agency; (ii) places restraints on lending by a bank to its executive officers, directors, principal shareholders, and their related interests; and (iii) generally prohibits management personnel of a bank from serving as directors or in other management positions of another financial institution whose assets exceed a specified amount or which has an office within a specified geographic area. Safety and Soundness Standards . Certain non-capital safety and soundness standards are also imposed upon banks. These standards cover internal controls, information systems and internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, compensation, fees and benefits, such other operational and managerial standards as the agency determines to be appropriate, and standards for asset quality, earnings and stock valuation. Each insured depository institution must implement a comprehensive written information security program that includes administrative, technical, and physical safeguards appropriate to the institution’s size and complexity and the nature and scope of its activities. The information security program must be designed to ensure the security and confidentiality of consumer information, protect against unauthorized access to or use of such information and ensure the proper disposal of customer and consumer information. An institution that fails to meet these standards may be subject to regulatory sanctions. 7 State Law Restrictions . California state-chartered banks are subject to various requirements relating to operations and administration (including the maintenance of branch offices and automated teller machines), capital and reserve requirements, declaration of dividends, deposit taking, shareholder rights and duties, borrowing limits, and investment and lending activities. Under California law, the amount a bank generally may borrow may not exceed its shareholders’ equity without the consent of the CDBO, except for borrowings from the FHLB and the Federal Reserve Bank. The Bank is required to invest its funds as limited by California law and in investments that are legal investments for banks, subject to any other limitations under general law. The Commissioner of the CDBO may take possession of the bank if certain conditions exist, such as insufficient shareholders’ equity, unsafe or unauthorized operations, or violations of law. Interstate Banking and Branching The Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (“Interstate Act”) together with the Dodd-Frank Act relaxed prior interstate branching restrictions under federal law by permitting, subject to regulatory approval, state and federally chartered commercial banks to establish branches in states where the laws permit banks chartered in such states to establish branches. The Interstate Act requires regulators to consult with community organizations before permitting an interstate institution to close a branch in a low-income area. Federal banking agency regulations prohibit banks from using their interstate branches primarily for deposit production and the federal banking agencies have implemented a loan-to-deposit ratio screen to ensure compliance with this prohibition. Dividends The principal source of the Holding Company’s cash is from dividends received from the Bank, which are subject to government regulation and limitations on the Bank’s ability to pay dividends. Regulatory authorities may prohibit banks and bank holding companies from paying dividends in a manner that would constitute an unsafe or unsound banking practice or would reduce the amount of its capital below that necessary to meet minimum applicable regulatory capital requirements. Banks chartered under California law generally may only pay cash dividends to the extent such payments do not exceed the lesser of (i) retained earnings of the bank or (ii) the bank’s net income for its last three fiscal years (less any distributions to shareholders during such period). With the prior approval of the Commissioner of the CDBO, the bank may pay a cash dividend in an amount not exceeding the greater of (i) the bank’s retained earnings, (ii) the bank’s net income for its last fiscal year, or (iii) the bank’s net income for its current fiscal year. As of January 1, 2015, the Bank will be required to obtain regulatory approval from the CDBO for a dividend or other distribution to the Holding Company. Basel III (discussed below) introduces additional limitations by requiring banks’ to maintain a common equity conservation buffer of greater than 2.5% of risk-weighted assets to avoid restrictions on dividends, redemptions and executive bonus payments. The Federal Reserve has issued a policy statement on the payment of cash dividends by bank holding companies which expresses the view that although no specific regulations restrict dividend payments by bank holding companies other than state corporate laws, a bank holding company should not pay cash dividends unless the company’s net income for the past year is sufficient to cover both the cash dividends and a prospective rate of earnings retention that is consistent with the bank holding company’s capital needs, asset quality and overall financial condition. In addition, as a result of the Holding Company’s participation in the Small Business Lending Fund (“SBLF”), the Holding Company is subject to additional restrictions on the payment of dividends and repurchase of shares. SBLF participants may only repurchase shares of its common stock (or other stock junior to the stock issued pursuant to the SBLF) if, after such repurchase, the dollar amount of the Holding Company’s Tier 1 capital would be at least 90% of the amount existing at the time immediately following the investment date excluding any subsequent net charge offs and redemptions of the SBLF shares since the investment date (the “Tier 1 Dividend Threshold”). The Tier 1 Dividend Threshold is subject to certain adjustments beginning on the first day of the eleventh dividend period for increases in qualified small business lending. Capital Adequacy Regulatory Capital Guidelines . Federal bank regulatory agencies use capital adequacy guidelines in the examination and regulation of bank holding companies and banks. The guidelines are “risk-based,” meaning that they are designed to make capital requirements more sensitive to differences in risk profiles among banks and bank holding companies. On July 2, 2013, the Federal Reserve, the FDIC, and the OCC approved a final rule (“Final Rule”) to establish a new comprehensive regulatory capital framework for all U.S. financial institutions and their holding companies. The phase-in period for the Final Rules will begin for the Bank on January 1, 2015 with full compliance with the Final Rules phased in by January 1, 2019. The Final Rule implements the Basel III regulatory capital reforms and changes required by the Dodd-Frank Act and substantially amends the regulatory risk-based capital rules applicable to the Bank. Basel III refers to various documents released by the Basel III Committee on Banking Supervision. 8 Effective January 1, 2015 Basel III: ● Creates “Tier 1 Common Equity,” a new measure of regulatory capital closer to pure tangible common equity than the present Tier 1 definition; ● Establishes a required minimum risk-based capital ratio for Tier 1 Common Equity at 4.5 percent and adds a 2.5 percent capital conversation buffer; ● Increases the required Tier 1 Capital risk-based ratio to 6.0 percent and the required total capital risk-based ratio to 8.0 percent; ● Increases the required leverage ratio to 4.0 percent; and ● Allows for permanent grandfathering of non-qualifying instruments, such as trust preferred securities, issued prior to May 19, 2010 for depository institutions holding companies with less than $15 billion in total assets as of year-end 2009, subject to a limit of 25 percent of Tier 1 capital. The new capital rules require the Bank to meet the capital conservation buffer requirement by 2019 in order to avoid constraints on capital distributions, such as dividends and equity repurchases, and certain bonus compensation for executive officers. These new capital rules also change the risk-weights of certain assets for purposes of the risk-based capital ratios and phases out certain instruments as qualifying capital. Mortgage servicing rights, certain deferred tax assets, and investments in unconsolidated subsidiaries over designated percentages of common stock will be deducted from capital, subject to a two year transition period. In addition, Tier 1 capital will include accumulated other comprehensive income, which includes all unrealized gain and losses on available for sale debt and equity securities, subject to a two year transition period. The Bank, as a non-advanced approaches banking organization, may make a one-time permanent election to continue to exclude these items. Management has elected to exercise this opt-out provision to reduce the impact of market volatility on its regulatory capital levels. Basel III also contains specific rules addressing the impact of M&A activity on the ability of a bank holding company to continue to benefit from the permanent grandfathering of existing non-qualifying capital instruments in Tier 1 capital. The application of the Final Rules may result in lower returns on invested capital, require the raising of additional capital or require regulatory action if the Bank were unable to comply with such requirements. In addition, management may be required to modify its business strategy due to the changes to the asset risk weightings for risk-based capital calculations and the requirement to meet the capital conservation buffers. The imposition of liquidity requirements in connection with Basel III could also cause the Bank to increase its holdings of liquid assets, change its business strategy, and make other changes to the terms of its funding. Management believes that, as of December 31, 2014, the Holding Company and the Bank meet all capital adequacy requirements under the Final Rules on a fully phased in basis as if all such requirements were currently in effect. Regulatory Oversight and Examination The Federal Reserve conducts periodic inspections of bank holding companies, which are performed both onsite and offsite. The supervisory objectives of the inspection program are to ascertain whether the financial strength of the bank holding company is being maintained on an ongoing basis and to determine the effects or consequences of transactions between a holding company or its non-banking subsidiaries and its subsidiary banks. For holding companies under $10 billion in assets, the inspection type and frequency varies depending on asset size, complexity of the organization, and the holding company’s rating at its last inspection. Banks are subject to periodic examinations by their primary regulators. Bank examinations have evolved from reliance on transaction testing in assessing a bank’s condition to a risk-focused approach. These examinations are extensive and cover the entire breadth of operations of the bank. Safety and soundness examinations occur on a 12-months cycle. Examinations alternate between the federal and state bank regulatory agency or may occur on a combined schedule. The frequency of consumer compliance and CRA examinations is linked to the size of the institution and its compliance and CRA ratings at its most recent examinations. However, the examination authority of the Federal Reserve and the FDIC allows them to examine supervised banks as frequently as deemed necessary based on the condition of the bank or as a result of certain triggering events. The federal banking regulators have issued guidance on sound risk management practices for concentrations in commercial real estate lending. The purpose of the guidance is to guide banks in developing risk management practices and capital levels commensurate with the level and nature of real estate concentrations. The banking agencies are directed to examine each bank’s exposure to commercial real estate loans that are dependent on cash flow from the real estate held as collateral and to focus their supervisory resources on institutions that may have significant commercial real estate loan concentration risk. The guidance provides that the strength of an institution’s lending and risk management practices with respect to such concentrations will be taken into account in evaluating capital adequacy and does not specifically limit a bank’s commercial real estate lending to a specified concentration level. 9 Corporate Governance and Accounting Sarbanes-Oxley Act of 2002. The Sarbanes-Oxley Act of 2002 (the “Act”) addresses, among other things, corporate governance, auditing and accounting, enhanced and timely disclosure of corporate information, and penalties for non-compliance. Generally the Act (i) requires chief executive officers and chief financial officers to certify to the accuracy of periodic reports filed with the SEC; (ii) imposes specific and enhanced corporate disclosure requirements; (iii) accelerates the time frame for reporting of insider transactions and periodic disclosures by public companies; (iv) requires companies to adopt and disclose information about corporate governance practices, including whether or not they have adopted a code of ethics for senior financial officers and whether the audit committee includes at least one “audit committee financial expert;” and (v) requires the SEC, based on certain enumerated factors, to regularly and systematically review corporate filings. Anti-Terrorism USA Patriot Act of 2001 . The Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, intended to combat terrorism, was renewed with certain amendments in 2006 (the “Patriot Act”). The Patriot Act, in relevant part, (i) prohibits banks from providing correspondent accounts directly to foreign shell banks; (ii) imposes due diligence requirements on banks opening or holding accounts for foreign financial institutions or wealthy foreign individuals; (iii) requires financial institutions to establish an anti-money-laundering compliance program; and (iv) eliminates civil liability for persons who file suspicious activity reports. The Patriot Act also includes provisions providing the government with power to investigate terrorism, including expanded government access to bank account records. Bank regulators are directed to consider a holding company’s and bank’s effectiveness in combating money laundering when ruling on Bank Holding Company Act and Bank Merger Act applications. The Holding Company and the Bank have established compliance programs designed to comply with the Bank Secrecy Act and Patriot Act requirements. Financial Services Modernization Gramm-Leach-Bliley Act of 1999 . The Gramm-Leach-Bliley Financial Services Modernization Act of 1999 (the “GLBA”) brought about significant changes to the laws affecting banks and bank holding companies. Generally, the GLBA (i) repeals historical restrictions on preventing banks from affiliating with securities firms; (ii) provides a uniform framework for the activities of banks, savings institutions and their holding companies; (iii) broadens the activities that may be conducted by national banks and banking subsidiaries of bank holding companies; (iv) provides an enhanced framework for protecting the privacy of consumer information and requires notification to consumers of bank privacy policies; and (v) addresses a variety of other legal and regulatory issues affecting both day-to-day operations and long-term activities of financial institutions. The Bank is subject to FDIC regulations implementing the privacy protection provisions of the GLBA. These regulations require the Bank to disclose their privacy policy, including informing consumers of their information sharing practices and informing consumers of their rights to opt out of certain practices. Deposit Insurance The Bank’s deposits are insured under the Federal Deposit Insurance Act, up to the maximum applicable limits and are subject to deposit insurance assessments by the FDIC designed to tie what banks pay for deposit insurance to the risks they pose. The Dodd-Frank Act redefined the assessment base usd for calculating FDIC deposit insurance assessment by requiring the FDIC to determine deposit insurance assessments based on assets instead of deposits. Assessments are now based on the average consolidated total assets less tangible equity capital of a financial institution. In addition, the Dodd-Frank Act raised the minimum designated reserve ratio (the FDIC is required to set the reserve ratio each year) of the Deposit Insurance Fund (“DIF”) from 1.15% to 1.35%; requires that the DIF reserve ratio meet 1.35% by 2020; and eliminates the requirement that the FDIC pay dividends to insured depository institutions when the reserve ratio exceeds certain thresholds. The FDIC has established a higher reserve ratio of 2% as a long-term goal beyond what is required by statute. No institution may pay a dividend if it is in default on its federal deposit insurance assessment. The FDIC may also prohibit any insured institution from engaging in any activity determined by regulation or order to pose a serious risk to the DIF. The FDIC may terminate the deposit insurance of any insured depository institution if it determines after a hearing that the institution has engaged or is engaging in unsafe or unsound practices, is in an unsafe or unsound condition to continue operations, or has violated any applicable law, regulation, order or any condition imposed by an agreement with the FDIC. Management is not aware of any existing circumstances which would result in termination of the deposit insurance of the Bank. 10 Insurance of Deposit Accounts . The Dodd-Frank Act permanently increased FDIC deposit insurance from $100,000 to $250,000 per depositor. The FDIC insurance coverage limit applies per depositor, per insured depository institution for each account ownership category. The Dodd-Frank Act On July 21, 2010 the Dodd-Frank Act was signed into law. The Dodd-Frank Act significantly changed the bank regulatory structure and is affecting the lending, deposit, investment, trading and operating activities of financial institutions and their holding companies, including the Holding Company and the Bank. Some of the provisions of the Dodd-Frank Act that may impact our business are summarized below. Corporate Governance . The Dodd-Frank Act requires publicly traded companies to provide their shareholders with (i) a non-binding shareholder vote on executive compensation, (ii) a non-binding shareholder vote on the frequency of such vote, (iii) disclosure of “golden parachute” arrangements in connection with specified change in control transactions, and (iv) a non-binding shareholder vote on golden parachute arrangements in connection with these change in control transactions. Prohibition Against Charter Conversions of Troubled Institutions . The Dodd-Frank Act generally prohibits a depository institution from converting from a state to federal charter, or vice versa, while it is the subject to an enforcement action unless the bank seeks prior approval from its regulator and complies with specified procedures to ensure compliance with the enforcement action. Consumer Financial Protection Bureau . The Dodd-Frank Act established the CFPB and empowered it to exercise broad rulemaking, supervision and enforcement authority for a wide range of consumer protection laws. The Bank is subject to consumer protection regulations issued by the CFPB, but as a financial institution with assets of less than $10 billion, the Bank is generally not subject to supervision and examination by the CFPB. The CFPB continues to issue numerous regulations that will increase the compliance burden of the Bank. Repeal of Demand Deposit Interest Prohibition . The Dodd-Frank Act repeals the federal prohibitions on the payment of interest on demand deposits, thereby permitting depository institutions to pay interest on business transaction and other accounts. Proposed Legislation General . The economic and political environment of the past several years has led to a number of proposed legislative, governmental and regulatory initiatives that may significantly impact our industry. The CFPB, for example, has already signaled that it will propose additional regulations with respect to debt collection, overdraft protection, arbitration clauses, and mortgage servicing in 2015 which could change the competitive and operating environment in which the Bank operates. Other regulatory initiatives by federal and state banking agencies may also significantly impact the Bank’s business. The Bank cannot predict whether these or any other proposals will be enacted or the ultimate impact of any such initiatives on our operations, competitive situation, financial conditions, or results of operations. Competition The Company engages in the highly competitive financial services industry. Generally, the lines of activity and markets served involve competition with other banks, thrifts, credit unions and other non-bank financial institutions, such as investment banking firms, investment advisory firms, brokerage firms, investment companies and insurance entities which offer financial services, located both domestically and through alternative delivery channels such as the Internet. Many of these competitors enjoy fewer regulatory constraints and some may have lower cost structures. The methods of competition center around various factors, such as customer service, interest rates on loans and deposits, lending limits, customer convenience and technological advances. Securities firms, insurance companies and brokerage houses that elect to become financial holding companies may acquire banks and other financial institutions. Combinations of this type will significantly change the competitive environment in which we conduct business. In order to compete with major banks and other competitors in its primary service areas, the Company relies upon the experience of its executive and senior officers in serving business clients, and upon its specialized services, local promotional activities and the personal contacts made by its officers, directors and employees. For customers whose loan demand exceeds the Company’s legal lending limit, the Company may arrange for such loans on a participation basis with other banks. 11 Employees As of December 31, 2014, the Company employed 157 full-time equivalent employees. Of these employees, 39 were employed in our Sacramento market, 118 were in the Redding market. Available Information The Company files annual, quarterly and current reports, proxy statements and other business and financial information with the SEC. You may read and copy any materials that the Company files with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 or 1-800-732-0330 for further information on the operation of the Public Reference Room. In addition, the SEC maintains an Internet site that contains the Company's SEC filings, as well as reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, located at http://www.sec.gov. These filings are also accessible free of charge at the Company's website at www. bankofcommerceholdings .com as soon as reasonably practicable after filing with the SEC. By making this reference to the Company's website, the Company does not intend to incorporate into this report any information contained in the website. The website should not be considered part of this report. Item 1a - Risk Factors Our business is subject to various economic risks that could adversely impact our results of operations and financial condition. We conduct banking operations principally in Northern California. As a result, our business results are dependent in large part upon the business activity, population, income levels, deposits and real estate activity in Northern California. While both the national economy and local economies in which the Bank operates have improved, there is no assurance the improvement will continue. Additionally, a sluggish recovery in real estate values and an elevated level of unemployment in the primary markets we serve could have an adverse effect on our borrowers or their customers, which could adversely affect our financial condition and results of operations. In addition, the State of California continues to experience significant budgetary and fiscal difficulties. The businesses operating in California and Sacramento in particular depend on these state employees for business, and reduced spending activity by these state employees could have a material impact on the success or failure of these businesses, some of which are current or potential future customers of the Bank. A future deterioration in economic conditions, particularly within our geographic region, could result in the following consequences, any of which could have a material adverse effect on our business, prospects, financial condition, and results of operations: ● Loan delinquencies may increase causing increases in our provision for loan and lease loss and ALLL; ● Financial sector regulators may adopt more restrictive practices or interpretations of existing regulations, or adopt new regulations; ● Collateral for loans made by the Bank, especially real estate related, may decline in value, which in turn could reduce a client’s borrowing power, and reduce the value of assets and collateral associated with our loans held for investment; ● Consumer confidence levels may decline and cause adverse changes in payment patterns, resulting in increased delinquencies and default rates on loans and other credit facilities and decreased demand for our products and services; and ● Performance of the underlying loans in the private label mortgage backed securities we hold may deteriorate, potentially causing other-than-temporary impairment markdowns to our investment portfolio. 12 Nonperforming assets take significant time to resolve and adversely affect our results of operations and financial condition. We generally do not record interest income on nonperforming loans or other real estate owned, thereby adversely affecting our income, and increasing our loan administration costs. When we take collateral in foreclosures and similar proceedings, we are required to mark the related asset to the then fair market value of the collateral, which may ultimately result in a loss. An increase in the level of nonperforming assets increases our risk profile and consequently may impact the capital levels our regulators believe are appropriate. While we reduce problem assets through loan sales, workouts, restructurings and otherwise, decreases in the value of the underlying collateral, or in these borrowers’ performance or financial condition, whether or not due to economic and market conditions beyond our control, could adversely affect our business, results of operations and financial condition. In addition, the resolution of nonperforming assets requires significant commitments of time from management and our directors, which can be detrimental to the performance of their other responsibilities. As economic conditions continue to improve, we expect a relatively lower level of non-performing assets and losses relating to such assets, however there can be no assurance that we will not experience future increases in nonperforming assets. The loan portfolio includes a significant amount of purchased loans and a significant amount of loans serviced by another company. Purchased loans included in the loan portfolio totaled $128 million or 19% of gross portfolio loans as of December 31, 2014. The loans were purchased as a pool of loans, whole loans or purchased participations from another institution and some of the loans are outside the Company’s primary market. The loans were purchased under several different contracts however $79 million or 12% of gross portfolio loans are serviced by two separate servicing companies. Additionally, the Company has agreed to purchase an additional $14 million in loans from one of the servicing companies. A disruption to the operations of the loan servicing companies could reduce the value of the assets that we hold as collateral. In addition, if we are forced to foreclose and service these loans ourselves, we may realize additional monitoring and servicing costs due to the geographic disbursement of the portfolio, both in and outside our market area which will adversely affect our noninterest expense. We have a concentration risk in real estate related loans. A substantial portion of the Bank’s lending is tied to real estate. As of December 31, 2014, approximately 72% of our loan portfolio was secured by real estate, the majority of which is commercial real estate. Of that amount, 5% of the portfolio consisted of construction loans, 50% in commercial real estate, 10% related to residential mortgage loans (including our Individual Tax Identification Number (“ITIN”) portfolio) and 7% consisted of 1-4 family home equity lines of credit. A large percentage of our loan portfolio is secured by commercial real estate loans which generally carry larger loan balances and historically have involved a greater degree of financial and credit risks than residential first mortgage loans. These loans are primarily made based on and repaid from the cash flow of the borrower which may be unpredictable and secondarily on the underlying collateral provided by the borrower. Any decline in the economy in general, material increases in interest rates, changes in tax policies, tightening credit or refinancing markets, or a decline in real estate values in the Company’s primary market areas in particular, as we witnessed with the deterioration in the residential development market since 2007, could have an adverse impact on the repayment of these loans. Any increases in net charge offs and in the ALLL, could have a material adverse effect on our business, financial condition, results of operations and prospects. Future loan and lease losses may exceed the allowance for loan and lease losses. We have established a reserve for possible losses expected in connection with loans in the credit portfolio. This allowance reflects estimates of the collectability of certain identified loans, as well as an overall risk assessment of total loans outstanding. The determination of the amount of allowance for loan and lease losses is subjective; although the method for determining the amount of the allowance uses criteria such as risk ratings and historical loss rates, these factors may not be adequate predictors of future loan performance, particularly in the current economic climate. Accordingly, we cannot offer assurances that these estimates ultimately will prove correct or that the loan and lease loss allowance will be sufficient to protect against losses that ultimately may occur. If the allowance for loan and lease losses proves to be inadequate, we will need to make additional provisions to the allowance, which is accounted for as charges to income, which would adversely impact results of operations and financial condition. Moreover, bank regulators frequently monitor banks’ allowance for loan and lease losses, and if regulators were to determine that the allowance was inadequate, they may require us to increase the allowance, which also would adversely impact results of operations and financial condition. 13 Defaults may negatively impact us. Risk arises from the possibility that losses will be sustained if a significant number of borrowers, guarantors and related parties fail to perform in accordance with the terms of their loans. We have adopted underwriting and credit monitoring procedures and credit policies, including the establishment and review of the allowance for loan and lease losses, which management believes are appropriate to minimize risk by assessing the likelihood of nonperformance, tracking loan performance and diversifying the loan portfolio. These policies and procedures, however, may not prevent unexpected losses that could materially affect our results of operations. Interest rate fluctuations, which are out of our control, could harm profitability. Our income is highly dependent on “interest rate spreads” (i.e., the difference between the interest income earned on the Bank’s interest earning assets such as loans and securities, and the interest expense paid on the Bank’s interest bearing liabilities such as deposits and borrowings). The underlying interest rates are highly sensitive to many factors, which are beyond our control, including general economic conditions, inflation, recession and the policies of various governmental and regulatory agencies, in particular, the Federal Reserve Board. Over the past two years, the company has repositioned the balance sheet into a neutral interest rate risk position as we plan for rising interest rates. By extending the duration of a portion of our liabilities and actively managing the investment portfolio to shorten the duration, we have effectively moved the bank from a liability sensitive position in a rising rate environment to a neutral or slightly asset sensitive position. As a result, in a static environment we would generally be adversely affected by changes in interest rates. In addition, changes in monetary policy, including changes in interest rates, influence the origination of loans, the purchase of investments and the generation of deposits. These changes also affect the rates received on loans and securities and paid on deposits, which could have a material adverse effect on our business, financial condition and results of operations. Changes in the fair value of our securities may reduce our shareholders’ equity and net income. We increase or decrease shareholders’ equity by the amount of change from the unrealized gain or loss (the difference between the estimated fair value and the amortized cost) of our available-for-sale securities portfolio, net of the related tax, under the category of accumulated other comprehensive income (loss). Therefore, a decline in the estimated fair value of this portfolio will result in a decline in reported shareholders’ equity, as well as book value per common share. This decrease will occur even though the securities are not sold. In the case of debt securities, if these securities are never sold and there are no credit impairments, the decrease will be recovered over the life of the securities. In the event there are credit loss related impairments, the credit loss component is recognized in earnings. We own shares of FHLB stock which are recorded in other assets. The stock is carried at cost and is subject to recoverability testing under applicable accounting standards. As of December 31, 2014, we did not recognize an impairment charge related to our FHLB stock holdings; however, potential negative changes to the financial condition of the FHLB may require us to recognize an impairment charge with respect to such stock holdings. Any such impairment charge would have an adverse impact on our results of operations and financial condition. Conditions in the financial markets may limit our access to additional funding to meet our liquidity needs. Liquidity is essential to our business, as we must maintain sufficient funds to respond to the needs of depositors and borrowers. An inability to raise funds through deposits, repurchase agreements, federal funds purchased, FHLB advances, the sale or pledging as collateral of securities, loans, and other assets could have a substantial negative effect on our liquidity. Our access to funding sources in amounts adequate to finance our activities could be impaired by factors that affect us specifically or the financial services industry in general. Factors that could negatively affect our access to liquidity sources include negative operating results, a decrease in the level of our business activity due to a market downturn or negative regulatory action against us. Our ability to borrow could also be impaired by factors that are not specific to us, such as severe disruption of the financial markets or negative news and expectations about the prospects for the financial services industry as a whole. An inability to borrow funds to meet our liquidity needs could have an adverse impact on our results of operations and financial condition. The condition of other financial institutions could negatively affect us. Financial services institutions are interrelated as a result of trading, clearing, counterparty, public perceptions and other relationships. We have exposure to many different industries and counterparties, and we routinely execute transactions with counterparties in the financial services industry, including commercial banks, brokers and dealers, investment banks and other institutional clients. 14 In the event there are credit loss related impairments, the credit loss component is recognized in earnings. Many of these transactions expose us to credit risk in the event of a default by a counterparty or client. In addition, our credit risk may be exacerbated when the collateral held by us cannot be realized upon or is liquidated at prices not sufficient to recover the full amount of the credit or derivative exposure due to us. Any such losses could have a material adverse effect on our financial condition and results of operations. There can be no assurance the Company will be able to continue paying dividends on the common stock at recent levels. The Company may not be able to continue paying quarterly dividends commensurate with recent levels given that the ability to pay dividends on the Company’s common stock depends on a variety of factors. The payment of quarterly dividends is subject to government regulation in that regulatory authorities may prohibit banks and bank holding companies from paying dividends that would constitute an unsafe or unsound banking practice. The Company’s ability to pay dividends is subject to certain regulatory requirements. The Federal Reserve Board generally prohibits a bank holding company from declaring or paying a cash dividend which would impose undue pressure on the capital of subsidiary banks or would be funded only through borrowing or other arrangements that might adversely affect a financial services holding company’s financial position. The Board of Governors of the Federal Reserve System policy is that a bank holding company should not continue its existing rate of cash dividends on its common stock unless its net income is sufficient to fully fund each dividend and its prospective rate of earnings retention appears consistent with its capital needs, asset quality and overall financial condition. The power of the board of directors of an insured depository institution to declare a cash dividend or other distribution with respect to capital is subject to statutory and regulatory restrictions which limit the amount available for such distribution depending upon the earnings, financial condition and cash needs of the institution, as well as general business conditions. In addition to the restrictions imposed under federal law, banks chartered under California law generally may only pay cash dividends to the extent such payments do not exceed the lesser of retained earnings of the bank or the bank’s net income for its last three fiscal years (less any distributions to shareholders during such period). In the event a bank desires to pay cash dividends in excess of such amount, the bank may pay a cash dividend with the prior approval of the Commissioner of the CDBO in an amount not exceeding the greatest of the bank’s retained earnings, the bank’s net income for its last fiscal year, or the bank’s net income for its current fiscal year. As of January 31, 2015, the Bank will be required to obtain regulatory approval from the CDBO for a dividend or other distribution to the Company. While based on informal discussions with the CDBO the Company expects to receive such approval, there can be no assurance that such approval will be obtained and that the Company will have the ability to continue to pay quarterly dividends. Our Series B Preferred Stock diminishes the net income available to our common shareholders and earnings per common share. On September 28, 2011, the Company entered into a Securities Purchase Agreement with the Secretary of the Treasury, pursuant to which the Company issued and sold to the Treasury 20,000 shares of its Senior Non-Cumulative Perpetual Preferred Stock, Series B, having a liquidation preference of $1,000 per share, for aggregate proceeds net of issuance costs of $19.9 million. The issuance was pursuant to the Treasury’s SBLF program, a $30 billion fund established under the Small Business Jobs Act of 2010, which encourages lending to small businesses by providing capital to qualified community banks with assets of less than $10 billion. The Series B Preferred Stock is entitled to receive non-cumulative dividends payable quarterly on each January 1, April 1, July 1 and October 1. The dividend rate, was calculated on the aggregate Liquidation Amount, and was initially set at 5% per annum based upon the initial level of Qualified Small Business Lending (“QSBL”) by the Bank. The dividend rate for future dividend periods was set based upon the percentage change in qualified lending between each dividend period and the baseline QSBL level established at the commencement of the Agreement. As a result of increased qualified lending, preferred stock dividends for the SBLF program are fixed at the current rate of 1% through January 2016. If the Series B Preferred Stock remains outstanding beyond January 2016, the dividend rate will be fixed at 9%. This increase in the Series B Preferred Stock annual dividend rate could have a material adverse effect on our earnings available to common shareholders and could also adversely affect our ability to pay dividends on our common shares. Management is currently evaluating options for potential repayment of the stock. We rely heavily on our management team and the loss of key officers may adversely affect operations. The Company is dependent on the successful recruitment and retention of highly qualified personnel. Our ability to implement our business strategies is closely tied to the strengths of our chief executive officer and other key officers. In 2013 and 2014 the Company made changes to reposition our senior management team adding two individuals and promoting two others. Our key officers have extensive experience in the banking industry but have only worked in their current roles at the Company for a short period of time. If we are unable to successfully integrate our new senior management members into the Company it could have an adverse impact on our business. Additionally, business banking, one of the Company’s principal lines of business, is dependent on relationship banking, in which Company personnel develop professional relationships with small business owners and officers of larger business customers who are responsible for the financial management of the companies they represent. If management team members or other key employees were to leave the Company and become employed by a competing bank, the Company could potentially lose business customers. In addition, the Company relies on its customer service staff to effectively serve the needs of its customers. The loss of key employees to competitors or otherwise could have an adverse effect on our results of operation and financial condition. 15 Internal control systems could fail to detect certain events. We are subject to many operating risks, including, without limitation, data processing system failures and errors, and customer or employee fraud. There can be no assurance that such an event will not occur, and if such an event is not prevented or detected by our other internal controls and does occur, and it is uninsured or is in excess of applicable insurance limits, it could have a significant adverse impact on our reputation in the business community and our business, financial condition, and results of operations. Our operations could be interrupted if third party service providers experience difficulty, terminate their services or fail to comply with banking regulations. We depend, and will continue to depend to a significant extent, on a number of relationships with third party service providers. Specifically, we utilize software and hardware systems for processing, essential web hosting, debit and credit card processing, merchant processing, Internet banking systems and other processing services from third party service providers. If these third party service providers experience difficulties or terminate their services, and we are unable to replace them with other qualified service providers, our operations could be interrupted. If an interruption were to continue for a significant period of time, our business, financial condition and results of operations could be materially adversely affected. Confidential customer information transmitted through the Bank’s online banking service is vulnerable to security breaches and computer viruses, which could expose the Bank to litigation and adversely affect its reputation and ability to generate deposits. We provide our customers the ability to bank online. We rely heavily on the secure processing, storage and transmission of confidential and other information on our computer systems and networks. The secure transmission of confidential information over the Internet is a critical element of online banking. The Bank’s network could be vulnerable to unauthorized access, computer hacking, cyber-attacks, electronic fraudulent activity, attempted theft of financial assets, computer viruses, phishing schemes and other security problems. We cannot guarantee that any such failures, interruption or security breaches will not occur, or if they do occur, that they will be adequately addressed. While we have certain protective policies and procedures in place, the nature and sophistication of the threats continue to evolve. The Bank may be required to spend significant capital and other resources to protect against the threat of security breaches and computer viruses, alleviate problems caused by security breaches or viruses or to modify and enhance the Bank’s protective measures. To the extent that the Bank’s activities or the activities of our customers involve the storage and transmission of confidential information, security breaches and viruses could expose us and the Bank to claims, litigation and other possible liabilities. Any inability to prevent cyber-attacks, security breaches or computer viruses could also cause existing customers to lose confidence in the Bank’s systems and could adversely affect our reputation and our ability to generate deposits. We are subject to extensive regulation which could adversely affect our business. Our operations are subject to extensive regulation by federal, state and local governmental authorities and are subject to various laws and judicial and administrative decisions imposing requirements and restrictions on part or all of our operations. Because our business is highly regulated, the laws, rules and regulations applicable to us are subject to modification and change. There are currently proposed laws, rules and regulations that, if adopted, would impact our operations. In that regard, sweeping financial regulatory reform legislation the Dodd-Frank Wall Street Reform Act and Consumer Protection Act (“Dodd-Frank Act”) was enacted in July 2010. Among other provisions, the legislation (i) created a new Bureau of Consumer Financial Protection with broad powers to regulate consumer financial products such as credit cards and mortgages, (ii) created a Financial Stability Oversight Council comprised of the heads of other regulatory agencies, (iii) will lead to new capital requirements from federal banking agencies, (iv) places new limits on electronic debit card interchange fees, and (v) requires the SEC and national stock exchanges to adopt significant new corporate governance and executive compensation reforms. The third installment of the Basel Accords (the “Basel III”) for certain U.S. financial institutions is expected to be phased in between 2013 and 2019. Basel III sets forth more robust global regulatory standards on capital adequacy, qualifying capital instruments, leverage ratios, market liquidity risk, and stress testing, which may be stricter than standards currently in place. The implementation of these new standards could have an adverse impact on our financial position and future earnings due to, among other things, the increased minimum Tier 1 capital ratio requirements that will be implemented. 16 These proposed laws, rules and regulations, or any other laws, rules or regulations, may be adopted in the future, which could (1) make compliance much more difficult or expensive, (2) restrict our ability to originate, broker or sell loans or accept certain deposits, (3) further limit or restrict the amount of commissions, interest or other charges earned on loans originated or sold by us, or (4) otherwise adversely affect our business or prospects for business. Moreover, banking regulators have significant discretion and authority to address what regulators perceive to be unsafe or unsound practices or violations of laws or regulations by financial institutions and holding companies in the performance of their supervisory and enforcement duties. The exercise of regulatory authority by banking regulators over us may have a negative impact on our financial condition and results of operations. Additionally, in order to conduct certain activities, including acquisitions, we are required to obtain regulatory approval. There can be no assurance that any required approvals can be obtained, or obtained without conditions or on a timeframe acceptable to us. In addition, this increased regulation of the financial services industry restricts the ability of firms within the industry to conduct business consistent with historical practices, including aspects such as compensation, interest rates, new and inconsistent consumer protection regulations and mortgage regulation, among others. Congress or state legislatures could also adopt laws reducing the amount that borrowers are otherwise contractually required to pay under existing loan contracts, require lenders to extend or restructure certain loans or limit foreclosure and collection remedies. Federal and state regulatory agencies also frequently adopt changes to their regulations or change the manner in which existing regulations are applied. The Federal Deposit Insurance Corporation (“FDIC”) has implemented a plan to increase insurance premiums and imposed special assessments to rebuild and maintain the federal deposit insurance fund, and any additional future premium increases or special assessments could have a material adverse effect on our business, financial condition and results of operations. On February 7, 2011, the FDIC Board of Directors issued final rules, effective April 1, 2011, implementing changes to the assessment rules resulting from the Dodd-Frank Act. The adopted regulations: (1) modify the definition of an institution’s deposit insurance assessment base; (2) alter certain adjustments to the assessment rates; (3) revise the assessment rate schedules in light of the new assessment base and altered adjustments; and (4) provide for the automatic adjustment of the assessment rates in the future when the reserve ratio reaches certain milestones. We expect volatility in the amount of deposit assessments and corresponding FDIC premiums in the future. As the large number of bank failures depleted the Deposit Insurance Fund in recent years, the FDIC continues to revise risk-based deposit insurance assessments as necessary. The Dodd-Frank Act broadened the base for FDIC insurance assessments and assessments are now based on the average consolidated total assets less tangible equity capital of a financial institution. In addition, the Dodd-Frank Act established 1.35% as the minimum deposit insurance fund reserve ratio. The FDIC has determined that the fund reserve ratio should be 2.0% and has adopted a plan under which it will meet the statutory minimum fund reserve ratio of 1.35% by the statutory deadline of September 30, 2020. The Dodd-Frank Act requires the FDIC to offset the effect on institutions with assets less than $10 billion of the increase in the statutory minimum fund reserve ratio to 1.35% from the former statutory minimum of 1.15%. As a result, the deposit insurance assessments to be paid by the Company could increase as a result.Despite the FDIC’s actions to restore the deposit insurance fund, the fund will suffer additional losses in the future due to failures of insured institutions. There may be additional significant deposit insurance premium increases, special assessments or prepayments in order to restore the insurance fund’s reserve ratio. Any significant premium increases or special assessments could have a material adverse effect our financial condition and results of operations. We cannot predict the substance or impact of pending or future legislation or regulation, or the application thereof. Compliance with such current and potential regulation and scrutiny will significantly increase our costs, impede the efficiency of our internal business processes, may require us to increase our regulatory capital and may limit our ability to pursue business opportunities in an efficient manner. In response, we may be required to or choose to raise additional capital, which could have a dilutive effect on the existing holders of our common stock and adversely affect the market price of our common stock. Changes in accounting standards may impact how we report our consolidated financial condition and consolidated results of operations. Our accounting policies and methods are fundamental to how we record and report our financial condition and results of operations. From time to time, the FASB changes the financial accounting and reporting standards that govern the preparation of our financial statements. These changes can be difficult to predict and can materially impact how we record and report our financial condition and results of operations. In some cases, we could be required to apply a new or revised standard retroactively, resulting in a restatement of prior period financial statements. 17 A natural disaster or recurring energy shortage, especially in California, could harm our business. Historically, California has been vulnerable to natural disasters. Therefore, we are susceptible to the risks of natural disasters, such as earthquakes, wildfires, droughts, floods and mudslides. Natural disasters could harm our operations directly through interference with communications, including the interruption or loss of our websites, which would prevent us from gathering deposits, originating loans and processing and controlling our flow of business, as well as through the destruction of facilities and our operational, financial and management information systems. California has also historically experienced energy shortages, which, if they recur, could impair the value of the real estate in those areas affected. Although we have implemented several back-up systems and protections and maintain business interruption insurance, these measures may not protect us fully from the effects of a natural disaster. The occurrence of natural disasters or energy shortages in California could have a material adverse effect on our business, prospects, financial condition and results of operations. The price of our common stock may fluctuate significantly, and this may make it difficult for you to resell shares of common stock owned by you at times or at prices you find attractive. Stock price volatility may make it difficult for you to resell your common stock at the time and prices you find attractive. Our stock price can fluctuate significantly in response to a variety of factors including, among other things: ● Actual or anticipated variations in quarterly results of operations; ● Recommendations by securities analysts; ● Operating and stock price performance of other companies that investors deem comparable to us; ● News reports relating to trends, concerns and other issues in the financial services industry, including the failures of other financial institutions in the current economic downturn; ● Perceptions in the marketplace regarding the Company and/or our competitors; ● Public sentiments toward the financial services and banking industry generally; ● New technology used, or services offered, by competitors; ● Significant acquisitions or business combinations, strategic partnerships, joint ventures or capital commitments by or involving the Company or our competitors; ● Changes in government regulations; and ● Geopolitical conditions such as acts or threats of terrorism or military conflicts. General market fluctuations, industry factors and general economic and political conditions and events, such as economic slowdowns or recessions, interest rate changes or credit loss trends, could also cause our stock price to decrease regardless of operating results as evidenced by the recent volatility and disruption of capital and credit markets. Our common stock is traded on the NASDAQ Global Market under the trading symbol “BOCH,” but there has historically been low trading volumes in our common stock. The limited trading market for our common stock may cause fluctuations in the market value of our common stock to be exaggerated, leading to price volatility in excess of that which would occur in a more active trading market of our common stock. Future sales of substantial amounts of common stock in the public market, or the perception that such sales may occur, could adversely affect the prevailing market price of the common stock. In addition, even if a more active market in our common stock develops, we cannot assure you that such a market will continue. 18 Anti-takeover provisions in our articles of incorporation could make a third party acquisition of us difficult. In order to approve a merger or similar business combination with the owner of 20% or more of our common stock (an “Interested Shareholder”), our Articles of Incorporation contain provisions that require a supermajority vote of 66.7% of the outstanding shares of the common stock (excluding the shares held by the Interested Shareholder or its affiliates). These provisions further require that the per share consideration to be paid in such a transaction would have to equal or exceed the greater of (1) the highest per share price paid by the Interested Shareholder (a) within two years of the transaction proposal announcement date, or (b) the date the Interested Shareholder acquired a 20% -plus ownership interest (if the acquisition occurred less than two years before the transaction announcement) and (2) the fair market value of the Common Stock on (a) the transaction proposal announcement date, or (b) the date the Interested Shareholder acquired a 20% -plus ownership interest (if the acquisition occurred less than two years before the transaction announcement). The operation of these provisions could result in the Company becoming a less attractive target for a would-be acquirer. As a consequence, it is possible that shareholders would lose an opportunity to be paid a premium for their shares in an acquisition transaction. There may be future sales or other dilutions of our equity which may adversely affect the market price of our common stock. We are not restricted from issuing additional shares of common stock, including securities that are convertible into or exchangeable for, or that represent the right to receive our common stock. In addition, we are not prohibited from issuing additional securities which are senior to our common stock. Because our decision to issue securities in any future offering will depend in part on market conditions and other factors beyond our control, we cannot predict or estimate the amount, timing or nature of any future offerings. Shares of our common stock eligible for future sale, including those that may be issued in connection with our various stock option and equity compensation plans, in possible acquisitions, and any other offering of our common stock for cash, could have a dilutive effect on the market for our common stock and could adversely affect our market price. Our Articles of Incorporation authorize 50,000,000 shares of which 13,294,777 shares were outstanding as of December 31, 2014. There are 250,100 shares subject to common stock options outstanding with a weighted average exercise price of $5.83 per share. Any future issuances of shares of our common stock will be dilutive to existing shareholders. The holders of our preferred stock and trust preferred securities have rights that are senior to those of our holders of common stock and that may impact our ability to pay dividends on our common stock to our common shareholders and reduce net income available to our common shareholders. At December 31, 2014, our subsidiary TrustII had outstanding $10.3 million of trust preferred securities. These securities are effectively senior to shares of common stock due to the priority of the underlying junior subordinated debentures. As a result, we must make payments on our trust preferred securities before any dividends can be paid on our common stock; moreover, in the event of our bankruptcy, dissolution, or liquidation, the obligations outstanding with respect to our trust preferred securities must be satisfied before any distributions can be made to our shareholders. While we have the right to defer dividends on the trust preferred securities for a period of up to five years, if any such election is made, no dividends may be paid to our common or preferred shareholders during that time. On September 28, 2011, the Company issued and sold 20,000 shares of Series B Preferred Stock to the Treasury pursuant to the Treasury’s SBLF program. The Series B Preferred Stock is entitled to receive non-cumulative dividends payable quarterly on each January 1, April 1, July 1 and October 1. The dividend rate, is based upon the initial level of QSBL by the Bank and is fixed at the current rate of 1% through January 2016. If the Series B Preferred Stock remains outstanding beyond January 2016, the dividend rate will be fixed at 9%. This increase in the Series B Preferred Stock annual dividend rate could have a material adverse effect on our earnings and could also adversely affect our ability to pay dividends on our common shares. Management is currently evaluating options for potential repayment of the stock. Such dividends are not cumulative, but the Company may only declare and pay dividends on its common stock (or any other equity securities junior to the Series B Preferred Stock) if it has declared and paid dividends for the current dividend period on the Series B Preferred Stock, and will be subject to other restrictions on its ability to repurchase or redeem other securities. In addition, if (1) the Company has not timely declared and paid dividends on the Series B Preferred Stock for six dividend periods or more, whether or not consecutive, and (2) shares of Series B Preferred Stock with an aggregate liquidation preference of at least $20 million are still outstanding, the Treasury (or any successor holder of Series B Preferred Stock) may designate two additional directors to be elected to the Company’s Board of Directors. We are a bank holding company and our only significant asset is our wholly owned bank subsidiary.We have no other source of funds other than dividends and other distributions from our subsidiary bank. As discussed in Note 20 Regulatory Capital in the Notes to Consolidated Financial Statements in this document, our ability to pay dividends to our shareholders will depend on the Bank’s ability to pay dividends to us. 19 Potential Volatility of Deposits Our depositors could choose to withdraw their deposits from the Bank and then put them into alternative investments, causing an increase in our funding costs and reducing net interest income. Checking, savings and money market account balances can decrease when customers perceive that alternative investments, such as the stock market, as providing a better risk/return tradeoff. When customers move funds out of bank deposits into other investments, the Bank will lose a relatively low cost source of funds, thereby increasing our funding costs. At December 31, 2014, time certificates of deposit in excess of $250,000 represented approximately 7% of the dollar value of the total deposits of the Company. As such, these deposits are considered volatile and could be subject to withdrawal. Withdrawal of a material amount of such deposits could adversely affect the liquidity of our profitability, business prospects, results of operations and cash flows. The impact of Basel III is still uncertain. The adoption of Basel III established, among other things, a new common equity Tier 1 minimum capital requirement (4.5% of risk-weighted assets), increased the minimum Tier 1 capital to risk-based assets requirement (from 4.0% to 6.0% of risk-weighted assets) and assigns a higher risk weight (150%) to exposures that are more than 90 days past due or are on nonaccrual status and to certain commercial real estate facilities that finance the acquisition, development or construction of real property. The final rule also requires the Bank to meet the capital conservation buffer requirements of an additional 2.5% of common equity Tier 1 capital in order to avoid constraints on capital distributions and certain bonus compensation for executive officers. The final rule became effective on January 1, 2015 with the capital conservation buffer requirement phased in beginning January 1, 2016 and ending January 1, 2019. The application of these rules may result in lower returns on invested capital, require the raising of additional capital or require regulatory action if the Holding Company and Bank were unable to comply with such requirements. In addition, management may be required to modify its business strategy due to the changes to the asset risk weightings for risk-based capital calculations and the requirement to meet the capital conservation buffers. The imposition of liquidity requirements in connection with Basel III could also cause the Holding Company and the Bank to increase its holdings of liquid assets, change its business strategy, and make other changes to the terms of its funding. If the Holding Company and the Bank were unable to meet the capital conservation buffer requirements required in 2016, the Holding Company’s ability to pay dividends to stockholders may also be limited. Item 1b - Unresolved Staff Comments None to report. Item 2 - Properties ● The Company’s principal administrative office consists of 12,000 square feet of space in a Company owned building located at 1901 Churn Creek Road, Redding, California 96002. ● The Bank’s main office consists of 21,000 square feet of space in a Company owned building located at 1951 Churn Creek Road, Redding, California 96002. ● The Bank has a branch that consists of 11,650 square feet of space in a Company owned building located at 1177 Placer Street, Redding, California, 96001. ● The Bank has office space consisting of 4,011 square feet of leased space located at 330 Hartnell Avenue, Redding California 96002; the lease agreement expires on July 31, 2018. ● The Bank has a branch that consists of 3,787 square feet of leased space located at 3455 Placer Street, Redding, California 96001. The lease agreement expires on August 21, 2017. ● The Bank has a branch that consists of approximately 13,667 square feet of leased space located at 1504 Eureka Road, Roseville, California 95661. The branch space is leased pursuant to two triple net leases, 10,488 square feet expiring on January 31, 2023 and 3,179 square feet expiring on January 31, 2023, and month to month thereafter. 20 Item 3 - Legal Proceedings The Company is subject to various pending and threatened legal actions arising in the ordinary course of business and maintains reserves for losses from legal actions that are both probable and estimable. There are no legal proceedings adverse to the Company that will have a material effect on the Company’s consolidated financial position or results of operations. Item 4 - Mine Safety Disclosures Not applicable. 21 Part II Item 5 - Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities The principal market on which the Company’s common stock is traded is the NASDAQ Global Market. The Company’s common stock is listed under the trading symbol “BOCH.” The following table sets forth the high and low closing sales prices of the Company’s common stock on the NASDAQ Global Market for the periods indicated: Sales Price Per Share Quarter Ended: High Low Close Volume March 31, 2013 $ $ $ June 30, 2013 $ $ $ September 30, 2013 $ $ $ December 31, 2013 $ $ $ March 31, 2014 $ $ $ June 30, 2014 $ $ $ September 30, 2014 $ $ $ December 31, 2014 $ $ $ There were 2,162 shareholders of the Company’s common stock as of December 31, 2014, including those held in street name, and the market price on that date was $5.96 per share. Dividends Cash dividends of $0.03 per share were paid on January 9, 2014, April 9, 2014, July 10, 2014, and October 8, 2014 to shareholders of record as of December 27, 2013, March 28, 2014, July 7, 2014, and October 3, 2014, respectively. Cash dividends of $0.03 were also paid on January 10, 2013, April 10, 2013, July 11, 2013, and October 10, 2013, to shareholders of record as of December 31, 2012, March 28, 2013, June 28, 2013, and September 27, 2013, respectively. In addition to the quarterly dividend, for the third quarter of 2013, a special $0.02 per share special cash dividend was paid on October 10, 2013 to shareholders of record as of September 27, 2013. On September 28, 2011, the Company entered into a Securities Purchase Agreement with the Secretary of the Treasury, pursuant to which the Company issued and sold to the Treasury 20,000 shares of its Senior Non-Cumulative Perpetual Preferred Stock, Series B, having a liquidation preference of $1,000 per share, for aggregate proceeds net of issuance costs of $19.9 million. The Series B Preferred Stock is entitled to receive non-cumulative dividends payable quarterly on each January 1, April 1, July 1 and October 1, beginning October 1, 2011. Such dividends are not cumulative, but the Company may only declare and pay dividends on its common stock (or any other equity securities junior to the Series B Preferred Stock) if it has declared and paid dividends for the current dividend period on the Series B Preferred Stock, and will be subject to other restrictions on its ability to repurchase or redeem other securities. The Company’s ability to pay dividends is subject to certain regulatory requirements. The Federal Reserve Board generally prohibits a bank holding company from declaring or paying a cash dividend which would impose undue pressure on the capital of subsidiary banks or would be funded only through borrowing or other arrangements that might adversely affect a financial services holding company’s financial position. The Board of Governors of the Federal Reserve System policy is that a bank holding company should not continue its existing rate of cash dividends on its common stock unless its net income is sufficient to fully fund each dividend and its prospective rate of earnings retention appears consistent with its capital needs, asset quality and overall financial condition. The power of the board of directors of an insured depository institution to declare a cash dividend or other distribution with respect to capital is subject to statutory and regulatory restrictions which limit the amount available for such distribution depending upon the earnings, financial condition and cash needs of the institution, as well as general business conditions. In addition to the restrictions imposed under federal law, banks chartered under California law generally may only pay cash dividends to the extent such payments do not exceed the lesser of retained earnings of the bank or the bank’s net income for its last three fiscal years (less any distributions to shareholders during such period). In the event a bank desires to pay cash dividends in excess of such amount, the bank may pay a cash dividend with the prior approval of the Commissioner of the CDBO in an amount not exceeding the greatest of the bank’s retained earnings, the bank’s net income for its last fiscal year, or the bank’s net income for its current fiscal year. As of January 1, 2015, the bank will be required to obtain regulatory approval from the CDBO for a dividend or other distribution to the Company. 22 Securities Authorized for Issuance Under Equity Compensation Plans We currently maintain one equity-based compensation plan which was approved by the shareholders in 2008 and amended in 2010. The following table sets forth the Company’s equity-based compensation plan, the number of shares of common stock subject to outstanding options and rights, the weighted-average exercise price of outstanding options, and the number of shares available for future award grants as of December 31, 2014: Plan Category Number of Securities To Be Issued Upon Exercise of Outstanding Options Weighted Average Exercise Price of Outstanding Options Number of Securities Remaining Available For Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected In Column (a)) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders None None None Total $ 23 Stock Performance Graph The following graph compares the Company’s cumulative total return to shareholders during the past five years with that of the NASDAQ Composite Stock Index and the SNL Securities $500-$1 billion Bank Asset-Size Index (the “SNL Securities Index”). The stock price performance shown on the following graph is not necessarily indicative of future performance of the Company’s Common Stock. Bank of Commerce Holdings Five – Year Performance Graph (1) (1)Assumes $100 invested on December 31, 2008, in the Company’s Common Stock, the NASDAQ, and the SNL Securities Index. The model assumes reinvestment of dividends. Source: SNL Securities (share prices for the Company’s Common Stock was furnished to SNL Securities through the NASDAQ). Purchase of Equity Securities by the Issuer On January 16, 2013, August 21, 2013 and March 20, 2014, the Company announced that its Board of Directors had authorized the purchase of up to 1,000,000 or 6% of the Company’s outstanding common shares, up to 1,000,000 or 7% of the Company’s outstanding common shares, and up to 700,000 or 5% of the Company’s outstanding commonshares, respectively. Each of the stock repurchase plans authorized the Company to conduct open market purchases or privately negotiated transactions over a twelve-month period from time to time when, at management’s discretion, it was determined that market conditions and other factors were favorable for such purchases. The Company repurchased and subsequently retired the full amount authorized under each plan, 700,000 common shares under the plan announced in 2014 and 2,000,000 common shares under both plans announced in 2013. As such, the weighted average number of dilutive common shares outstanding decreased by 1,443,826 and 1,404,165 during the years ended December 31, 2014 and 2013 respectively. The decrease in weighted average shares positively contributed to an increase in earnings per common share, and the related decrease in common equity contributed to an increase in the return on common equity. 24 The following tables present the monthly purchases of equity securities under stock repurchase plans authorized the Company for the years ended December 31, 2014 and 2013. Purchase of Equity Securities For The Year Ended December 31, 2014 Period Total Number of Common Shares Purchased Average Price Paid Per Common Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares That May Yet Be Purchased Under The Plans or Programs 3/1/14 – 3/31/14 $ 4/1/14 – 4/30/14 $ 5/1/14 – 5/31/14 $ — Total $ Purchase of Equity Securities For The Year Ended December 31, 2013 Period Total Number of Common Shares Purchased Average Price Paid Per Common Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares That May Yet Be Purchased Under The Plans or Programs 1/1/13 – 1/31/13 — $ — — 2/1/13 – 2/28/13 $ 3/1/13 – 3/31/13 $ 4/1/13 – 4/30/13 $ 5/1/13 – 5/31/13 $ 6/1/13 – 6/30/13 $ 7/1/13 – 7/31/13 $ — 8/1/13 – 8/31/13 $ 9/1/13 – 9/30/13 $ 10/1/13 – 10/31/13 $ 11/1/13 – 11/30/13 $ 12/1/13 – 12/31/13 $ — Total $ 25 Item 6 - Selected Financial Data The selected consolidated financial data set forth below for the five years ended December 31, 2014, have been derived from the Company’s audited Consolidated Financial Statements and should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Company’s audited Consolidated Financial Statements and notes thereto, included elsewhere in this report. Income statement data reflects results derived from continuing operations. Balance sheet data has been adjusted for discontinued operations. In Thousands (Except Ratios and Per Share Data) Statements of income Interest income $ Net interest income $ Provision for loan and lease losses $ Noninterest income $ Noninterest expense $ Net income available to common shareholders $ Balance sheets Total assets $ Total gross loans $ Allowance for loan and lease losses $ Total deposits $ Total shareholders’ equity $ Performance ratios 1 Return on average assets 2 % Return on average shareholders’ equity 3 % Average equity to average assets % Tier 1 risk-based capital – Holding Company 4 % Total risk-based capital – Holding Company % Net interest margin 5 % Average earning assets to total average assets % Nonperforming assets to total assets 6 % Net charge offs (recoveries) to average loans % )% Allowance for loan and lease losses to total loans % Nonperforming loans to allowance for loan and lease losses % Efficiency ratio 7 % Share data Average common shares outstanding – basic Average common shares outstanding – diluted Book value per common share $ Basic earnings per share attributable to continuing operations $ Basic earnings (loss) per share attributable to discontinued operations $ — $ — $ ) $ $ Diluted earnings per share attributable to continuing operations $ Diluted earnings (loss) per share attributable to discontinued operations $ — $ — $ ) $ $ Cash dividends per common share $ 1 - Regulatory Capital Ratios and Asset Quality Ratios are end of period ratios. With the exception of end of period ratios, all ratios are based on average daily balances during the indicated period. 2 - Return on average assets is net income divided by average total assets. 3 - Return on average equity is net income divided by average shareholders’ equity. 4 - Regulatory capital ratios are defined in detail under the caption Capital Resources, in Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, in this document. 5 - Net interest margin equals net interest income on a tax equivalent basis, divided by average interest earning assets. Net interest margins for prior years have been adjusted to reflect certain reclassifications resulting from the reporting of discontinued operations. 6 - Nonperforming assets include all nonperforming loans (nonaccrual loans, loans 90 days past due and still accruing interest and restructured loans that are nonperforming) and real estate acquired by foreclosure (OREO). 7 - The efficiency ratio is calculated by dividing noninterest expense by the sum of net interest income and noninterest income. The ratio is presented based on results from continuing operations. 26 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Item 7 - Management’s Discussion And Analysis Of Financial Condition And Results Of Operations The following discussion of financial condition as of December 31, 2014, and 2013, and results of operations for each of the years in the three-year period ended December 31, 2014 should be read in conjunction with our Consolidated Financial Statements and related notes thereto, included in Part II Item 8 of this report. Average balances, including balances used in calculating certain financial ratios, are generally comprised of average daily balances. The Company’s results discussed in this section reflect continued operations unless otherwise noted. The disclosures set forth in this item are qualified by important factors detailed in Part I captioned Forward-Looking Statements and Item 1A captioned Risk Factors of this report and other cautionary statements set forth elsewhere in the report. Executive Overview Significant items for the year ended December 31, 2014 were as follows: Operations ● Total consolidated assets were $997.2 million as of December 31, 2014, compared to $956.3 million as of December 31, 2013. ● Loans at December 31, 2014 increased $62.8 million or 10% compared to December 31, 2013. ● Total deposits at December 31, 2014 increased $42.7 million or 6% compared to December 31, 2013. ● Net income available to common shareholders was $5.5 million for the year ended December 31, 2014 compared with $7.7 million for the same period a year ago. ● Diluted earnings per share attributable to continuing operations of $0.41 for 2014 compares to diluted earnings per share attributable to continuing operations of $0.52 for the prior year. ● Book value per share increased to $6.29 at December 31, 2014, compared to $5.86 at December 31, 2013. ● Noninterest income includes a gain of $1.6 million from termination of a forward starting rate swap. ● Gain of $406 thousand from the discounted repayment of $5.0 million of junior subordinated debentures. ● Net interest margin, on a tax equivalent basis, was 3.63% for the year ended December 31, 2014 compared to 3.87% for the year ended December 31, 2013. ● Noninterest expense includes severance costs of $1.0 million associated with the retirement of a former executive. ● Negotiated settlement of a note receivable from the former mortgage subsidiary resulted in a loss of $1.4 million. Capital ● Purchased the full amount of common shares authorized under the common stock repurchase plan announced during 2014 and subsequently retired 700,000 in common stock shares at a weighted average cost of $6.52 per share. ● Paid preferred stock dividends of $200 thousand. ● Declared cash dividends of $0.03 per share for each quarter. 27 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Credit Quality ● Nonperforming assets decreased to $22.2 million, or 2.22% of total assets, as of December 31, 2014, compared to $30.7 million, or 3.23% of total assets as of December 31, 2013. Nonperforming loans decreased $8.0 million to $21.7 million, or 3.28% of total loans as of December 31, 2014, compared to $29.7 million, or 4.98% of total loans as of December 31, 2013. ● Net charge offs were $6.5 million or 1.01 % of average loans during 2014, as compared to net recoveries of $319 thousand or (0.13) % of average loans during 2013. Our Company seeks to provide a profitable return while serving the financial needs of the business and professional communities which make up our markets. Our mission is to provide our shareholders with a competitive return on their investment over the long term. Management will attempt to minimize risk to our shareholders by making prudent business decisions, maintaining adequate levels of capital and reserves, and communicating effectively with shareholders. It is the vision of the Company to remain independent, expanding our presence through internal growth and the addition of strategically important full service and focused service locations. We will pursue attractive opportunities to enter related lines of business and to acquire financial institutions with complementary lines of business. We believe we distinguish ourselves from the competition by a commitment to efficient delivery of products and services in our target markets – to businesses and professionals, while maintaining personal relationships with mutual loyalty. Our long term success rests on the shoulders of the leadership team and its ability to effectively enhance the performance of the Company. As a financial services company, we are in the business of taking and managing risks. Whether we are successful depends largely upon whether we take the right risks and are rewarded appropriately for those risks. Our governance structure enables us to manage all major aspects of the Company’s business effectively through an integrated process that includes financial, strategic, risk and leadership planning. We define risks to include not only credit, market and liquidity risk, the traditional concerns for financial institutions, but also operational risks, including risks related to systems, processes or external events, as well as legal, regulatory and reputation risks. Our management processes, structures, and policies help to ensure compliance with laws and regulations and provide clear lines for decision-making and accountability. Results are important, but equally important is how we achieve those results. Our core values and commitment to high ethical standards are material to sustaining public trust and confidence in our Company. RISK MANAGEMENT Overview Through our corporate governance structure, risk and return is evaluated to produce sustainable revenues, reduce risks of earnings volatility and increase shareholder value. The financial services industry is exposed to four major risks; liquidity, credit, market and operational. Liquidity risk is the inability to meet liability maturities and withdrawals, fund asset growth and otherwise meet contractual obligations at reasonable market rates. Credit risk is the inability of a customer to meet its repayment obligations. Market risk is the fluctuation in asset and liability values caused by changes in market prices and yields, and operational risk is the potential for losses resulting from events involving people, processes, technology, legal issues, external events, regulation, or reputation. Board Committees Our corporate governance structure begins with our Board of Directors. The Board of Directors evaluates risk through the Chief Executive Officer and four Board Committees: ● Loan Committee reviews credit risks and the adequacy of the Allowance for Loan and Lease Losses (“ALLL.”) ● Asset/Liability Management Committee (“ALCO”) reviews liquidity and market risks. ● Audit and Qualified Legal Compliance Committee reviews the scope and coverage of internal and external audit activities. ● Nominating and Corporate Governance Committee evaluates corporate governance structure, charters, committee performance evaluates recommendations for the appointment of director nominees. 28 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis These committees review reports from management, the Company’s auditors, and other outside sources. On the basis of materials that are available to them and on which they rely, the committees review the performance of the Company’s management and personnel, and establish policies, but neither the committees nor their individual members (in their capacities as members of the Board of Directors) are responsible for daily operations of the Company. In particular, risk management activities relating to individual loans are undertaken by Company personnel in accordance with the policies established by the committees of the Board of Directors. Senior Leadership Committees To ensure that our risk management goals and objectives are accomplished, oversight of our risk taking and risk management activities are conducted through four Senior Leadership committees comprised of members of management. ● The Senior Leadership Committee establishes short and long-term strategies and operating plans. The committee establishes performance measures and reviews performance to plan on a monthly basis. ● The Information Technology Steering Committee establishes technological strategies, makes technology investment decisions, and manages the implementation process. ● The Asset Liability committee (“ALCO”) establishes and monitors liquidity ranges, pricing, maturities, investment goals, and interest spread on balance sheet accounts. ● The SOX 404 Compliance Committee has established the master plan for full documentation of the Company’s internal controls and compliance with Section 404 of the Sarbanes-Oxley Act of 2002. Risk Management Controls We use various controls to manage risk exposure within the Company. Budgeting and planning processes provide for early indication of unplanned results or risk levels. Models are used to estimate market risk and net interest income sensitivity. Segmentation analysis is used to estimate expected and unexpected credit losses. Compliance with regulatory guidelines plays a significant role in risk management as well as corporate culture and the actions of management. Our code of ethics provides the guidelines for all employees to conduct themselves with the highest integrity in the delivery of service to our clients. Liquidity Risk Management Liquidity Risk Liquidity risk is the inability to meet liability maturities and withdrawals, fund asset growth and otherwise meet contractual obligations at reasonable market rates. Liquidity management involves maintaining ample and diverse funding capacity, liquid assets and other sources of cash to accommodate fluctuations in asset and liability levels due to business shocks or unanticipated events. ALCO is responsible for establishing our liquidity policy and the treasury department is responsible for planning and executing the funding activities and strategies. Sources of liquid assets consist of the repayments and maturities of loans, selling of loans, short-term money market investments, and cash flows from principal repayment and maturities of held-to-maturity investments, and principal repayment maturities and sales of available-for-sale securities. Increased liquidity from net loan repayments and increased deposits, were completely offset by pay downs of FHLB advances. Increases in available-for-sale security balances were responsible for the major use of liquidity. The weighted-average life of the available-for-sale security portfolio is 6.0 years. Liquidity is generated from liabilities through deposit growth and FHLB borrowings. We emphasize preserving and maximizing customer deposits and other customer-based funding sources. Deposit marketing strategies are reviewed for consistency with liquidity policy objectives. 29 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis We have available correspondent banking lines of credit through correspondent relationships totaling approximately $40.0 million and available secured borrowing lines of approximately $154.9 million with the FHLB. We have available lines of credit with the Federal Reserve Bank, totaling $16.7 million subject to certain collateral requirements. While these sources are expected to continue to provide significant amounts of liquidity in the future, their mix, as well as the possible use of other sources, will depend on future economic and market conditions. Liquidity is also provided through cash flows generated through our operations. Our liquid assets (cash, amounts due from banks, interest bearing deposits held at other banks, and available-for-sale securities) totaled $245.4 million or 25% of total assets at December 31, 2014, $275.2 million or 29% of total assets at December 31, 2013, and $242.4 million or 25% of total assets at December 31, 2012. The Holding Company received $10.1 million in dividends from the Bank in 2014. Although the Holding Company expects to receive dividends from the Bank in the foreseeable future, there are restrictions on the Bank’s ability to pay dividends. As of January 1, 2015, the bank will be required to obtain regulatory approval from the CDBO for a dividend or other distribution to the Company. See Item 1A Risk Factors and Note 20 Regulatory Capital in the Notes to Consolidated Financial Statements in this document for a discussion of the restrictions on the Bank’s ability to pay dividends. To accommodate future growth and business needs, we develop an annual capital expenditure budget during strategic planning sessions. We expect that our earnings, acquisition of core deposits and wholesale borrowing arrangements will be sufficient to support liquidity needs in 2015. Other Borrowings We actively use FHLB advances as a source of wholesale funding to provide liquidity and to implement leverage strategies. At December 31, 2014, the Company had one adjustable rate advance (tied to the London Interbank Offered Rate) maturing in less than one year. The advance did not contain call or put features. As of December 31, 2014, the Company had $75.0 million in FHLB advances outstanding compared to $75.0 million at December 31, 2013 and $125.0 million at December 31, 2012. (Dollars in thousands) Securities sold under agreements to repurchase with a weighted average interest rate of 0.15% at December 31, 2012 $ — $ — $ Federal Home Loan Bank of San Francisco borrowings with weighted average interest rates of 0.24%, 0.23% and 0.39% at December 31, 2014, 2013 and 2012 respectively Total other borrowings at December 31, $ $ $ (Dollars in thousands) Securities sold under agreements to repurchase: Maximum outstanding at any month end $ — $ $ Average balance during the year $ — $ $ Weighted average interest rate during year — % % % Federal Home Loan Bank of San Francisco borrowings: Maximum outstanding at any month end $ $ $ Average balance during the year $ $ $ Weighted average interest rate during year % )% % The increase in the weighted average interest rate for FHLB borrowings for the year ended December 31, 2014 was primarily driven by the Company’s conclusion during the second quarter of 2014 that the remaining hedged forecasted interest costs from FHLB advances associated with the final two legs of a terminated forward starting interest rate swap were no longer probable. Accordingly, the remaining hedge gains recorded in other comprehensive income relating to the interest rate swap were immediately recognized in other noninterest income. Prior to this determination the Company had been reclassifying the hedge gains out of other comprehensive income into earnings as an adjustment to interest expense. 30 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Credit Risk Management Credit risk arises from the inability of a customer to meet their repayment obligations. Credit risk exists in our outstanding loans, letters of credit, FHLB affordable housing grant sponsorship and unfunded loan commitments. We manage credit risk based on the risk profile of the borrower, repayment sources and the nature of underlying collateral given current events and conditions. Commercial portfolio credit risk management Commercial credit risk management begins with an assessment of the credit risk profile of each individual borrower based on an analysis of the borrower’s financial position in light of current industry, economic or geopolitical trends. As part of the overall credit risk assessment of a borrower, each commercial credit is assigned a risk grade and is subject to approval based on existing credit approval standards. Risk grading is a substantial factor in determining the adequacy of the ALLL. Credit decisions are determined by Credit Administration to certain limitations and approvals from the Loan Committee above those limitations. Credit risk is continuously monitored by Credit Administration for possible adjustment if there has been a change in the borrower’s ability to perform under its obligations. Additionally, we manage the size of our credit exposure through loan sales and loan participation agreements. The primary sources of repayment of our commercial loans are from the borrowers’ operating cash flows and the borrowers’ conversion of short-term assets to cash. The net assets of the borrower or guarantor are usually identified as a secondary source of repayment. The principal factors affecting our risk of loss from commercial lending include each borrower’s ability to manage its business affairs and cash flows, local and general economic conditions and real estate values in our service area. We manage our commercial loan portfolio by monitoring our borrowers’ payment performance and their respective financial condition and make periodic adjustments, if necessary, to the risk grade assigned to each loan in the portfolio. Our evaluations of our borrowers’ are facilitated by management’s knowledge of local market conditions and periodic reviews by a consultant of our credit administration policies. Real estate portfolio credit risk management The principal source of repayment of our real estate construction loans is the sale of the underlying collateral or the availability of permanent financing from the Company or other lending source. The principal risks associated with real estate construction lending include project cost overruns that absorb the borrower’s equity in the project and deterioration of real estate values as a result of various factors, including competitive pressures and economic downturns. We manage our credit risk associated with real estate construction lending by establishing a loan-to-value ratio on projects on an as-completed basis, inspecting project status in advance of disbursements, and matching maturities with expected completion dates. Generally, we require a loan-to-value ratio of not more than 80% on single family residential construction loans. Our specific underwriting standards and methods for each principal line of lending include industry-accepted analysis and modeling and certain proprietary techniques. Our underwriting criteria are designed to comply with applicable regulatory guidelines, including required loan-to-value ratios. Our credit administration policies contain mandatory lien position and debt service coverage requirements, and the Bank generally requires a guarantee from individuals owning 20% or more of the borrowing entity. Concentrations of credit risk The Company grants real estate construction, commercial, and installment loans to customers throughout northern California. In management’s judgment, a concentration exists in real estate-related loans, which represented approximately 72% and 70% of the Company’s gross loan portfolio at December 31, 2014 and December 31, 2013, respectively. Commercial real estate concentrations are managed to assure wide geographic and business diversity. Although management believes such concentrations have no more than the normal risk of collectability, a substantial decline in the economy in general, material increases in interest rates, changes in tax policies, tightening credit or refinancing markets, or a decline in real estate values in the Company’s primary market areas in particular, as we witnessed with the deterioration in the residential development market since 2007, could have an adverse impact on the repayment of these loans. Personal and business incomes, proceeds from the sale of real property, or proceeds from refinancing, represent the primary sources of repayment for a majority of these loans. The Bank recognizes the credit risks inherent in dealing with other depository institutions. Accordingly, to prevent excessive exposure to other depository institutions in aggregate or to any single correspondent, the Bank has established general standards for selecting correspondent banks as well as internal limits for allowable exposure to other depository institutions in aggregate or to any single correspondent. In addition, the Bank has an investment policy that sets forth limitations that apply to all investments with respect to credit rating and concentrations with an issuer. 31 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Allowance for loan and lease losses The ALLL represents management’s best estimate of probable losses in the loan portfolio. Within the allowance, reserves are allocated to segments of the portfolio based on specific formula components. Changes to the allowance for loan and lease losses are reported in the Consolidated Statements of Operations in the line item provision for loan and lease losses. We perform periodic and systematic detailed evaluations of our lending portfolio to identify and estimate the inherent risks and assess the overall collectability. We evaluate general conditions such as the portfolio composition, size and maturities of various segmented portions of the portfolio such as secured, unsecured, construction, and Small Business Administration. We also evaluate concentrations of borrowers, industries, geographical sectors, loan product, loan classes and collateral types, volume and trends of loan delinquencies and nonaccrual; criticized and classified assets and trends in the aggregate in significant credits identified as watch list items. Our ALLL is the accumulation of various components that are calculated based upon independent methodologies. All components of the ALLL represent an estimation based on certain observable data that management believes most reflects the underlying credit losses being estimated. Changes in the amount of each component of the ALLL are directionally consistent with changes in the observable data, taking into account the interaction of the components over time. An essential element of the methodology for determining the ALLL is our credit risk evaluation process, which includes credit risk grading of individual, commercial, construction, commercial real estate, and consumer loans. Loans are assigned credit risk grades based on our assessment of conditions that affect the borrower’s ability to meet its contractual obligations under the loan agreement. That process includes reviewing borrower’s current financial information, historical payment experience, credit documentation, public information, and other information specific to each individual borrower. Loans are reviewed on an annual or rotational basis or as management become aware of information affecting the borrower’s ability to fulfill its obligations. Credit risk grades carry a dollar weighted risk percentage. For individually impaired loans, we measure impairment based on the present value of expected future principal and interest cash flows discounted at the loan’s effective interest rate, except that as a practical expedient, a creditor may measure impairment based on a loan’s observable market price or the fair value of collateral, if the loan is collateral dependent. When developing the estimate of future cash flows for a loan, we consider all available information reflecting past events and current conditions, including the effect of existing environmental factors. In addition to the ALLL, an allowance for unfunded loan commitments and letters of credit is determined using estimates of the probability of funding and the associated inherent credit risk. This reserve is carried as a liability on the Consolidated Balance Sheets . We make provisions to the ALLL on a regular basis through charges to operations that are reflected in our Consolidated Statements of Operations as provision for loan and lease loss expense. When a loan is deemed uncollectible, it is charged against the allowance. Any recoveries of previously charged off loans are credited back to the allowance. There is no precise method of predicting specific losses or amounts that ultimately may be charged off on particular categories of the loan portfolio. Various regulatory agencies periodically review our ALLL as an integral part of their examination process. Such agencies may require us to provide additions to the allowance based on their judgment of information available to them at the time of their examination. There is uncertainty concerning future economic trends. Accordingly, it is not possible to predict the effect future economic trends may have on the level of the provisions for loan and lease losses in future periods. The ALLL should not be interpreted as an indication that charge offs in future periods will occur in the stated amounts or proportions. Market Risk Management General Market risk is the potential loss due to adverse changes in market prices and interest rates. Market risk is inherent in our operating positions and activities including customers’ loans, deposit accounts, securities and long-term debt. Loans and deposits generate income and expense, respectively, and the value of cash flows changes based on general economic levels, and most importantly, the level of interest rates. The goal for managing our assets and liabilities is to maximize shareholder value and earnings while maintaining a high quality balance sheet without exposing the Company to undue interest rate risk. The absolute level and volatility of interest rates can have a significant impact on our profitability. Market risk arises from exposure to changes in interest rates, exchange rates, commodity prices, and other relevant market rate or price risk. We do not operate a trading account, and do not hold a position with exposure to foreign currency exchange. 32 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis We face market risk through interest rate volatility. Net interest income, or margin risk, is measured based on rate shocks over different time horizons versus a current stable interest rate environment. Assumptions used in these calculations are similar to those used in the planning and budgeting model. The overall interest rate risk position and strategies are reviewed on an ongoing basis with ALCO. Securities Portfolio The securities portfolio is central to our asset liability management strategies. The decision to purchase or sell securities is based upon the current assessment of economic and financial conditions, including the interest rate environment, liquidity, and regulatory requirements. We classify our securities as “ available-for-sale ” or “ held-to-maturity ” at the time of purchase. We do not engage in trading activities. Securities held-to-maturity are carried at cost adjusted for the accretion of discounts and amortization of premiums. Securities available-for-sale may be sold to implement our asset liability management strategies and in response to changes in interest rates, prepayment rates, and similar factors. Securities available-for-sale are recorded at fair value and unrealized gains or losses, net of income taxes, are reported as a component of accumulated other comprehensive income, in a separate component of shareholders’ equity. Gain or loss on sale of securities is calculated on the specific identification method. Operational Risk Management Operational risk is the potential for loss resulting from events involving people, processes, technology, legal or regulatory issues, external events, and reputation. In keeping with the corporate governance structure, the Senior Leadership committee is responsible for operational risk controls. Operational risks are managed through specific policies and procedures, controls and monitoring tools. Examples of these include reconciliation processes, transaction monitoring and analysis and system audits. Operational risks fall into two major categories, business specific and Company-wide. The Senior Leadership committee works to ensure consistency in policies, processes and assessments. With respect to Company-wide risks, the Senior Leadership committee works directly with members of our Board of Directors to develop policies and procedures for information security, business resumption plans, compliance and legal issues. Summary of Critical Accounting Policies Our significant accounting policies are described in Note 2 Summary of Significant Accounting Policies in the Notes to Consolidated Financial Statements in this document. Not all of those significant accounting policies require management to make difficult, subjective or complex judgments or estimates. Management believes that the following policies would be considered critical under the SEC’s definition. Valuation of Investments and Impairment of Securities At the time of purchase, the Company designates the security as held-to-maturity or available-for-sale, based on its investment objectives, operational needs and intent to hold. The Company does not engage in trading activity. Securities designated as held-to-maturity are carried at cost adjusted for the accretion of discounts and amortization of premiums. The Company has the ability and intent to hold these securities to maturity. Securities designated as available-for-sale may be sold to implement the Company’s asset/liability management strategies and in response to changes in interest rates, prepayment rates and similar factors. Securities designated as available-for-sale are recorded at fair value and unrealized gains or losses, net of income taxes, are reported as part of accumulated other comprehensive income (loss), a separate component of shareholders’ equity. Gains or losses on sale of securities are based on the specific identification method. The market value and underlying rating of the security is monitored for quality. Securities may be adjusted to reflect changes in valuation as a result of other-than-temporary declines in value. Investments with fair values that are less than amortized cost are considered impaired. Impairment may result from either a decline in the financial condition of the issuing entity or, in the case of fixed rate investments, from changes in interest rates. At each financial statement date, management assesses each investment to determine if impaired investments are temporarily impaired or if the impairment is other-than-temporary based upon the positive and negative evidence available. Evidence evaluated includes, but is not limited to, industry analyst reports, credit market conditions, and interest rate trends. When an investment is other-than-temporarily impaired, the Company assesses whether it intends to sell the security, or it is more likely than not that the Company will be required to sell the security before recovery of its amortized cost basis less any current-period credit losses. If the Company intends to sell the security or if it is more likely than not that the Company will be required to sell security before recovery of the amortized cost basis, the entire amount of other-than-temporary impairment (“OTTI”) is recognized in earnings. 33 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis For debt securities that are considered other-than-temporarily impaired and that we do not intend to sell and will not be required to sell prior to recovery of our amortized cost basis, we separate the amount of the impairment into the amount that is credit related (credit loss component) and the amount due to all other factors. The credit loss component is recognized in earnings and is calculated as the difference between the investment’s amortized cost basis and the present value of its expected future cash flows. The remaining differences between the investment’s fair value and the present value of future expected cash flows is deemed to be due to factors that are not credit related and is recognized in other comprehensive income. Significant judgment is required in the determination of whether OTTI has occurred for an investment. The Company follows a consistent and systematic process for determining OTTI loss. The Company has designated the ALCO responsible for the other-than-temporary evaluation process. The ALCO Committee’s assessment of whether OTTI loss should be recognized incorporates both quantitative and qualitative information including, but not limited to: (1) the length of time and the extent of which the fair value has been less than amortized cost, (2) the financial condition and near term prospects of the issuer, (3) the intent and ability of the Company to retain its investment for a period of time sufficient to allow for an anticipated recovery in value, (4) whether the debtor is current on interest and principal payments, and (5) general market conditions and industry or sector specific outlook. See Note 4 Securities in the Notes to Consolidated Financial Statements in this document for further detail on the securities portfolio. Allowance for Loan and Lease Losses ALLL is based upon estimates of loan and lease losses and is maintained at a level considered adequate to provide for probable losses inherent in the outstanding loan portfolio. The allowance is increased by provisions charged to expense and reduced by net charge offs. In periodic evaluations of the adequacy of the allowance balance, management considers our past loan and lease loss experience by type of credit, known and inherent risks in the portfolio, adverse situations that may affect the borrower's ability to repay, the estimated value of any underlying collateral, current economic conditions and other factors. Management reviews the ALLL on a monthly basis and conducts a formal assessment of the adequacy of the ALLL on a quarterly basis. These assessments include the periodic re-grading of classified loans based on changes in their individual credit characteristics including delinquency, seasoning, recent financial performance of the borrower, economic factors, changes in the interest rate environment and other factors as warranted. Loans are initially graded when originated. They are reviewed as they are renewed, when there is a new loan to the same borrower and/or when identified facts demonstrate heightened risk of default. Confirmation of the quality of our grading process is obtained by independent reviews conducted by outside consultants specifically hired for this purpose and by periodic examination by various bank regulatory agencies. Management monitors delinquent loans continuously and identifies problem loans to be evaluated individually for impairment testing. For loans that are determined impaired, formal impairment measurement is performed at least quarterly on a loan-by-loan basis. Our method for assessing the appropriateness of the allowance includes specific allowances for identified problem loans, an allowance factor for categories of credits and allowances for changing environmental factors (e.g., portfolio trends, concentration of credit, growth, economic factors). Allowances for identified problem loans are based on specific analysis of individual credits. Loss estimation factors for loan categories are based on analysis of local economic factors applicable to each loan category. Allowances for changing environmental factors are management's best estimate of the probable impact these changes have had on the loan portfolio as a whole. See Note 5 Loans in the Notes to Consolidated Financial Statements in this document for further detail on the loan portfolio. Income Taxes Income taxes reported in the financial statements are computed based on an asset and liability approach. We recognize the amount of taxes payable or refundable for the current year, and deferred tax assets and liabilities for the expected future tax consequences that have been recognized in the financial statements. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. We record net deferred tax assets to the extent it is more likely than not that they will be realized. In evaluating our ability to recover the deferred tax assets, management considers all available positive and negative evidence, including scheduled reversals of deferred tax liabilities, projected future taxable income, tax planning strategies and recent financial operations. In projecting future taxable income, management develops assumptions including the amount of future state and federal pre-tax operating income, the reversal of temporary differences and the implementation of feasible and prudent tax planning strategies. These assumptions require significant judgment about the forecasts of future taxable income and are consistent with the plans and estimates being used to manage the underlying business. The Company files consolidated federal and combined state income tax returns. 34 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis We recognize the financial statement effect of a tax position when it is more likely than not, based on the technical merits, that the position will be sustained upon examination. For tax positions that meet the more likely than not threshold, we may recognize only the largest amount of tax benefit that is greater than fifty percent likely to be realized upon ultimate settlement with the taxing authority. Management believes that all of our tax positions taken meet the more likely than not recognition threshold. To the extent tax authorities disagree with these tax positions, our effective tax rates could be materially affected in the period of settlement with the taxing authorities. See Note 23 Income Taxes in the Notes to Consolidated Financial Statements in this document for further detail on the Company’s income taxes. Derivative Financial Instruments and Hedging Activities In the normal course of business the Company is subject to risk from adverse fluctuations in interest rates. The Company manages this risk through a program that includes the use of derivative financial instruments, primarily swaps and forwards. Counterparties to these contracts are major financial institutions. The Company is exposed to credit loss in the event of nonperformance by these counterparties. The Company does not use derivative instruments for trading or speculative purposes. The Company's objective in managing exposure to interest rate risk is to limit the impact on earnings and cash flow. The extent to which the Company uses such instruments is dependent on its access to these contracts in the financial markets. All of the Company's outstanding derivative financial instruments are recognized in the Consolidated Balance Sheets at their fair values. The effect on earnings from recognizing the fair values of these derivative financial instruments depends on their intended use, their hedge designation, and their effectiveness in offsetting changes in the fair values of the exposures they are hedging. Changes in the fair values of instruments designated to reduce or eliminate adverse fluctuations in the fair values of recognized assets and liabilities and unrecognized firm commitments are reported in earnings along with changes in the fair values of the hedged items. Changes in the effective portions of the fair values of instruments used to reduce or eliminate adverse fluctuations in cash flows of anticipated or forecasted transactions are reported in equity as a component of accumulated other comprehensive income. Amounts in accumulated other comprehensive income are reclassified to earnings when the related hedged items affect earnings or the anticipated transactions are no longer probable. Changes in the fair values of derivative instruments that are not designated as hedges or do not qualify for hedge accounting treatment are reported currently in earnings. Amounts reported in earnings are classified consistent with the item being hedged. For derivative financial instruments accounted for as hedging instruments, the Company formally designates and documents, at inception, the financial instrument as a hedge of a specific underlying exposure, the risk management objective, and the manner in which effectiveness of the hedge will be assessed. The Company formally assesses both at inception and at each reporting period thereafter, whether the derivative financial instruments used in hedging transactions are effective in offsetting changes in fair value or cash flows of the related underlying exposures. Any ineffective portion of the change in fair value of the instruments is recognized immediately into earnings. The Company discontinues the use of hedge accounting prospectively when (1) the derivative instrument is no longer effective in offsetting changes in fair value or cash flows of the underlying hedged item; (2) the derivative instrument expires, is sold, terminated, or exercised; or (3) designating the derivative instrument as a hedge is no longer appropriate. See Note 21 Derivatives in the Notes to Consolidated Financial Statements in this document for further detail on Derivative Financial Instruments and Hedging Activities. Types of derivative transactions currently recorded by the Company as of December 31, 2014: ● Interest Rate Swap Agreements – As part of the Company’s risk management strategy, the Company enters into interest rate swap agreements or other derivatives to mitigate the interest rate risk inherent in certain assets and liabilities. These derivative instruments are accounted for as cash flow hedges, with the changes in fair value reflected in other comprehensive income and subsequently reclassified to earnings when earnings are realized on the hedged item. At December 31, 2014, the Company maintained a notional amount of $75.0 million in interest rate swap agreements which were in an aggregate unrealized loss position of $3.2 million. Fair Value Measurements We use fair value measurements to record fair value adjustments to certain assets and liabilities, and to determine fair value disclosures. We base our fair values on the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Securities available-for-sale and derivatives are recorded at fair value on a recurring basis. Additionally, from time to time, we may be required to record certain assets at fair value on a nonrecurring basis, such as certain impaired loans held for investment, and (“OREO”). These nonrecurring fair value adjustments typically involve write-downs of individual assets due to application of lower of cost or market accounting. 35 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis We have established and documented a process for determining fair value. We maximize the use of observable inputs and minimize the use of unobservable inputs when developing fair value measurements. Whenever there is no readily available market data, management uses its best estimate and assumptions in determining fair value, but these estimates involve inherent uncertainties and the application of management’s judgment. As a result, if other assumptions had been used, our recorded earnings or disclosures could have been materially different from those reflected in these financial statements. Additional information on our use of fair value measurements and our related valuation methodologies is provided in Note 22 Fair Values in the Notes to Consolidated Financial Statements incorporated in this document. Sources of Income We derive our income from two principal sources: (1) net interest income, which is the difference between the interest income we receive on interest earning assets and the interest expense we pay on interest bearing liabilities, and (2) fee income, which includes fees earned on deposit services, income from payroll processing, electronic-based cash management services, mortgage banking income, and merchant credit card processing services. Our income depends to a great extent on net interest income, which correlates strongly with certain interest rate characteristics. These interest rate characteristics are highly sensitive to many factors, which are beyond our control, including general economic conditions, inflation, recession, and the policies of various governmental and regulatory agencies, the Federal Reserve Board in particular. Because of our predisposition to variable rate pricing on our assets and level of time deposits, we are frequently considered asset sensitive, and generally we are affected adversely by declining interest rates. However, in the current interest rate environment, many of our variable rate loans are priced at their floors. As a result, we would not experience an immediate benefit in a rising rate environment. Net interest income reflects both our net interest margin, which is the difference between the yield we earn on our assets and the interest rate we pay for deposits and other sources of funding, and the amount of earning assets we hold. As a result, changes in either our net interest margin or the amount of earning assets we hold could affect our net interest income and earnings. Increases or decreases in interest rates could adversely affect our net interest margin. Although the yield we earn on our assets and funding costs tend to move in the same direction in response to changes in interest rates, one can rise or fall faster than the other, and cause our net interest margin to expand or contract. Many of our assets are tied to prime rate, so they may adjust faster in response to changes in interest rates. As a result, when interest rates fall, the yield we earn on our assets may fall faster than our ability to reprice a large portion of our liabilities, causing our net interest margin to contract. Changes in the slope of the yield curve, the spread between short term and long term interest rates, could also reduce our net interest margin. Normally, the yield curve is upward sloping, which means that short term rates are lower than long term rates. Because our liabilities tend to be shorter in duration than our assets, when the yield curve flattens or even inverts, we could experience pressure on our net interest margin as our cost of funds increases relative to the yield we can earn on our assets. We assess our interest rate risk by estimating the effect on our earnings under various simulated scenarios that differ based on assumptions including the direction, magnitude and speed of interest rate changes, and the slope of the yield curve. There is always the risk that changes in interest rates could reduce our net interest income and earnings in material amounts, especially if actual conditions turn out to be materially different than simulated scenarios. For example, if interest rates rise or fall faster than we assumed or the slope of the yield curve changes, we may incur significant losses on debt securities we hold as investments. To reduce our interest rate risk, we may rebalance our investment and loan portfolios, refinance our debt and take other strategic actions which may result in losses or expenses. RESULTS OF OPERATIONS The following discussion and analysis provides a comparison of the results of operations for the five years ended December 31, 2014. This discussion should be read in conjunction with the Consolidated Financial Statements and related notes. 36 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Overview Year Ended December 31, 2014 Compared to Year Ended December 31, 2013 Net income available to common shareholders was $5.5 million for the year ended December 31, 2014, compared to $7.7 million for the year ended December 31, 2013. Decreases in net interest income and increases in provision for loan and lease loss expense and noninterest expense were partially offset by increases in noninterest income and decreased provision for income taxes, compared to the same period a year ago. Diluted earnings per share from operations were $0.41 for the year ended December 31, 2014 compared with $0.52 for the same period a year ago. This decrease in diluted earnings per share, primarily resulted from decreased earnings partially offset by decreased weighted average shares. The decrease in weighted average shares directly resulted from common stock repurchases. The Company continued its quarterly cash dividends of $0.03 per share for all four quarters in 2014. In determining the amount of dividends to be paid, management gives consideration to capital preservation objectives, expected asset growth, projected earnings, and our overall dividend pay-out ratio. Year Ended December 31, 2013 Compared to Year Ended December 31, 2012 Net income from continuing operations was $7.9 million during the year ended December 31, 2013 compared to $7.6 million during the year ended December 31, 2012. Decreases in interest and fees on loans, and decreased gains on sales of investment securities, were substantially offset by decreased provisions for loan and lease losses and decreased funding costs, compared to the same period a year ago. Net income attributable to the Holding Company increased $519 thousand to $7.9 million for the year ended December 31, 2013 compared with $7.4 million for the year ended December 31, 2012. During the year ended December 31, 2012, the Holding Company recognized a $144 thousand loss on discontinued operations relating to the disposition of our interest in our mortgage subsidiary, compared to $0 in the current period. Net income available to common shareholders increased to $7.7 million for the year ended December 31, 2013, compared to $6.5 million for the year ended December 31, 2012. The increase was primarily attributable to a $680 thousand decrease in preferred stock dividends payable to the U.S. Treasury pursuant to the SBLF program as a result of increased qualified lending. Diluted earnings per share from continued operations and discontinued operations were $0.52 and $0.00 for the year ended December 31, 2013 compared with $0.41 and $(0.01) for the same period a year ago, respectively. The increase in diluted earnings per share compared to the same period a year ago primarily resulted from a combination of decreased preferred stock cash dividends and decreased weighted average shares. The decrease in weighted average shares directly resulted from common stock repurchases. The Company continued its quarterly cash dividends of $0.03 per share for all four quarters in 2013, however a special additional cash dividend of $0.02 per share was declared during the third quarter. In determining the amount of dividends to be paid, management gives consideration to capital preservation objectives, expected asset growth, projected earnings, and our overall dividend pay-out ratio. 37 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Return on Average Assets, Average Total Equity and Common Shareholders' Equity The following table presents the returns on average assets, average total equity and average common shareholders' equity for the years ended December 31, 2014, 2013, 2012, 2011 and 2010. For each of the periods presented, the table includes the calculated ratios based on reported net earnings available to common shareholders and net income attributable to Bank of Commerce Holdings as shown in the Consolidated Statements of Operations incorporated in this document. Return on average assets: Income available to common shareholders % Net income attributable to Bank of Commerce Holdings % Return on average total equity: Income available to common shareholders % Net income attributable to Bank of Commerce Holdings % Return on average common shareholders’ equity: Income available to common shareholders % Net income attributable to Bank of Commerce Holdings % Net Interest Income and Net Interest Margin Net interest income is the largest source of our operating income. Net interest income for the years ended December 31, 2014, 2013 and 2012 was $32.6 million, $33.8 million and $35.1 respectively. Interest income for the year ended December 31, 2014 was $36.7 million, a decrease of $568 thousand or 2% compared to the same period a year ago. The decrease in interest income was primarily driven by decreased yields in the loan portfolio and decreased volume in the investment securities portfolio, partially offset by increased volume in the loan portfolio and increased yield of investment securities. Decreases in loan portfolio yield resulted in a $1.9 million decrease in loan interest income partially offset by an increase of $1.4 million in loan interest income due to increased loan portfolio volume. Interest income for the year ended December 31, 2013 was $37.3 million, a decrease of $3.1 million or 8% compared to the year ended December 31, 2012. The decrease in interest income was primarily driven by decreased volume and rates in the loan portfolio and decreased rates in the investment securities portfolio, partially offset by increased investment securities volume. Average loans decreased $53.0 million including a decrease in average nonaccruing loans of $9.5 million at December 31, 2013 compared to the year ended December 31, 2012. The decrease in average loans was primarily attributed to the $65.1 million decrease in a commercial secured borrowing line held with the Bank’s former mortgage subsidiary used to fund 1-4 family mortgage loan originations. The decrease in volume in the commercial secured borrowing line was primarily attributable to an increase in mortgage market interest rates. Interest income recognized from the investment securities portfolio decreased $80 thousand during the year ended December 31, 2014 compared to the same period a year ago. The decrease in investment securities interest income was primarily attributable to decreased volume, partially offset by increased yields. Average securities balances and weighted average tax equivalent yields were $232.6 million and 3.46% compared to $250.3 million and 3.26% for 2014 and 2013, respectively. Interest income recognized from the investment securities portfolio increased $225 thousand during the year ended December 31, 2013 compared to the year ended December 31, 2012. The increase in investment securities interest income was primarily attributable to increased volume, partially offset by decreased yields. Average securities balances and weighted average tax equivalent yields were $250.3 million and 3.22% compared to $217.3 million and 3.55% for 2013 and 2012, respectively. Interest expense for the year ended December 31, 2014 was $4.1 million, an increase of $614 thousand or 18% compared to the same period a year ago. During the second quarter of 2014 the Company concluded that the remaining hedged forecasted interest costs from FHLB advances associated with the final two legs of a terminated forward starting interest rate swap were no longer probable. Accordingly, the remaining hedge gains recorded in other comprehensive income relating to the interest rate swap were immediately recognized in other noninterest income. Prior to this determination the Company had been reclassifying the hedge gains out of other comprehensive income into earnings as an adjustment to interest expense. During the year ended December 31, 2014, the Company continued to benefit from the re-pricing of deposits, partially offset by increased deposit volume. Interest expense during 2013 was $3.5 million a decrease of $1.7 million or 33% compared 2012. During 2013, the Company continued to benefit from the re-pricing of deposits, and significantly lower FHLB borrowings expense. The decrease in FHLB borrowing expense for the year ended December 31, 2013 was primarily driven by $600 thousand in gains reclassified from OCI and netted with FHLB interest expense, compared to $500 in reclassified gains during the year ended December 31, 2012. The reclassification of OCI is associated with a forward starting interest rate swap agreement executed as part of the Company’s interest rate risk hedging strategy. The additional gains reclassified in the year ended December 31, 2013 and 2012 resulted in 55 and 45 basis point declines in FHLB borrowing expense yields, respectively. 38 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis The net interest margin (net interest income as a percentage of average interest earning assets) on a fully tax-equivalent basis was 3.63% for the year ended December 31, 2014, a decrease of 24 basis points as compared to the same period a year ago. The decrease in net interest margin resulted from a 19 basis point decline in tax equivalent yield on average earning assets and a 5 basis point increase in interest expense to average earning assets. Loan volumes have increased due to increased portfolio purchases and loan originations; however, the increase was offset by decreased yield in the loan portfolio. With decreasing elasticity in managing our funding costs and historically low interest rates, maintaining our net interest margin in the foreseeable future will continue to be challenging. Management plans to mitigate margin pressure going forward through organic loan growth, loan purchases, and active management of the securities portfolio within the Company’s accepted risk tolerance to maximize the yield on earning assets. The net interest margin (net interest income as a percentage of average interest earning assets) on a fully tax-equivalent basis was 3.86% for the year ended December 31, 2013, a decrease of 13 basis points as compared to the same period ended December 31, 2012. The decrease in net interest margin primarily resulted from a 32 basis point decline in yield on average earning assets, partially offset by a 19 basis point decrease in interest expense to average earning assets. 39 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis The following table presents condensed average balance sheet information, together with interest income and yields earned on average interest earning assets, and interest expense and rates paid on average interest bearing liabilities for the years ended December 31, 2014, 2013 and 2012: Average Balances, Interest Income/Expense and Yields/Rates Paid Years Ended December 31, (Dollars in thousands) Average B alance Interest Yield/ Rate Average B alance Interest Yield/ Rate Average B alance Interest Yield/ Rate Interest earning assets Net loans 1,2 $ $ % $ $ % $ $ % Tax-exempt securities 3 % % % Taxable securities % % % Interest bearing due from banks % % % Federal funds sold — — — % — — — % — — — % Average earning assets % % % Cash & due from banks Bank premises Other assets Average total assets $ $ $ Interest bearing liabilities Interest bearing demand $ % $ % $ % Savings deposits % % % Certificates of deposit % % % Repurchase agreements — — — % 6 % 24 % Other borrowings % % % Average interest bearing liabilities % $ % $ % Noninterest bearing demand Other liabilities Shareholders’ equity Average liabilities and shareholders’ equity $ $ $ Net interest income and net interest margin $ % $ % $ % Average nonaccrual loans of $26.4 million, $35.8 million and $26.2 million, and average loans held-for-sale of $0, $0 and $41.1 million for the years 2014, 2013, and 2012 are included respectively. Interest income on loans includes deferred loan fees and costs of approximately $270 thousand, $274 thousand, and $155 thousand for the years ended December 31, 2014, 2013 and 2012 respectively. Tax-exempt income has been adjusted to tax equivalent basis at a 34% tax rate. The amount of such adjustments was an addition to recorded income of approximately $1,306, $1,228 and $1,129 for the years 2014, 2013 and 2012, respectively. 40 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis The following table sets forth a summary of the changes in tax equivalent net interest income due to changes in average asset and liability balances (volume) and changes in average rates (rate) for 2014 compared to 2013 and 2013 compared to 2012. Changes in tax equivalent interest income and expense, which are not attributable specifically to either volume or rate, are allocated proportionately between both variances. Analysis of Changes in Net Interest Income Years Ended December 31, 2014 over 2013 2013 over 2012 (Dollars in thousands) Volume Rate Net Change Volume Rate Net Change (Decrease) increase in interest income: Net loans $ $ ) $ ) $ ) $ ) $ ) Tax-exempt securities 1 ) 4 ) Taxable securities ) (6 ) ) 14 Interest bearing due from banks ) ) ) (7 ) ) Total increase (decrease) Increase (decrease) in interest expense: Interest bearing demand 49 ) ) 81 ) ) Savings accounts (3 ) ) ) 7 ) ) Certificates of deposit ) Repurchase agreements (6 ) — (6 ) (9 ) (9 ) ) Other borrowings ) (1 ) ) ) Total increase (decrease) Net increase (decrease) $ $ ) $ ) $ ) $ ) $ ) Tax-exempt income has been adjusted to tax equivalent basis at a 34% tax rate. Noninterest Income Noninterest income in 2014 was $4.3 million, an increase of $773 thousand or 22% compared to 2013. Noninterest income in 2013 was $3.5 million, a decrease of $3.1 million or 46%, compared to 2012. The following table presents the key components of noninterest income for the years ended December 31, 2014, 2013 and 2012: Years Ended December 31, 2014 Compared to 2013 2013 Compared to 2012 Change Change Change Change (Dollars in thousands) Amount Percent Amount Percent Noninterest income: Service charges on deposit accounts $ $ $ (5 ) (3 )% $ $ $ 3 2 % Payroll and benefit processing fees 24 5 % ) )% Earnings on cash surrender value – life insurance 94 18 % 64 14 % Gain (loss) on investment securities, net ) ) )% ) )% Merchant credit card service income, net ) )% ) )% Other income - hedge gain — % — % Other income 18 % ) )% Total noninterest income $ $ $ 22 % $ $ $ ) )% Gains on the sale of investment securities decreased by $1.2 million, to a loss of $159 thousand for the year ended December 31, 2014, compared to gains of $995 thousand for the year ended 2013. During 2014, the Company purchased sixty-four securities with weighted average yields of 2.87%. During the same period the Company sold eighty-eight securities with weighted average yields 2.33%. Generally, securities purchased had relatively short durations with solid credit quality. See Note 4 Securities in the Notes to Consolidated Financial Statements in this document for further detail on gross realized gains and losses associated with the selling of securities. 41 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Life insurance earnings increased $94 thousand for the year ended December 31, 2014 compared to the same periods a year ago. The increase was due to the purchase of additional policies during the three months ended June 30, 2014. The major components of other income are fees earned on ATM transactions, online banking services, wire transfers, and FHLB dividends. The increase in current year compared to the same period a year ago is primarily driven by $1.6 million in gains recorded during the quarter ended June 30, 2014, as a result of the Company’s determination that the remaining hedged forecasted FHLB advances associated with the final two legs of the forward starting interest rate swap contracts were no longer probable. See Note 21 Derivatives in the Notes to Consolidated Financial Statements in this document for additional information on the Company’s derivatives. The increase in the current year was also due to $406 thousand in gain on the repayment of junior subordinated debentures. Changes in the other components of other income are a result of normal operating activities. Noninterest Expense Noninterest expense for the year ended December 31, 2014 was $26.4 million, an increase of $4.6 million or 21% compared to 2013. Noninterest expense for 2013 was $21.8 million, an increase of $570 thousand or 3% compared to 2012. The following table presents the key elements of noninterest expense for the years ended December 31, 2014, 2013 and 2012. Years Ended December 31, 2014 Compared to 2013 2013 Compared to 2012 Change Change Change Change (Dollars in thousands) Amount Percent Amount Percent Noninterest expense: Salaries & related benefits $ $ $ 23 % $ $ $ 9 % Premise & equipment 26 % 7 % Write down of other real estate owned — )% — ) )% Federal Deposit Insurance Corporation insurance premium 73 10 % ) )% Data processing fees 63 % 30 % Professional service fees 23 % 15 % Deferred compensation % ) )% Other - loss on termination of rate swap — ) )% — % Other - other non recurring expense — ) )% — % Other - loss on note to former subsidiary — % — % Other - loss on sale of OREO 8 ) )% ) )% Other ) (6 )% 52 1 % Total noninterest expense $ $ $ 21 % $ $ $ 3 % The increase in salaries and related benefits in the current and prior year was primarily driven by severance costs related to certain senior executive officers and an increase in the number of employees. Occupancy and equipment expense increased by $579 thousand for 2014 or 26% compared to 2013. The increase in premise and equipment expense during the current year was due to due to increased rent expenses, furniture, fixture and equipment costs. The furniture, fixture and equipment costs are related to the expansion of the Sacramento Bank of Commerce branch, and the remodel of the Churn Creek branch and are below our capitalization threshold. During 2014 management determined that there was further impairment on a commercial property and recorded a write down of the carrying value in the amount of $290 thousand. During 2012 a write down was recorded for the same commercial property in the amount of $425 thousand. There were no other write downs recorded for OREO during 2014 or 2013 a reflection that real estate values have generally begun to stabilize in our local markets. See Note 8 Other Real Estate Owned in the Notes to Consolidated Financial Statements for further discussion. 42 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis The increase in Federal Deposit Insurance Corporation (“FDIC”) assessments of $73 thousand or 10% to $798 thousand during the year ended December 31, 2014 was primarily due to adjustments recorded in 2013 to reverse prior period over accruals. Additional discussion on FDIC insurance assessments is provided in Item 1 of this document, under the heading Federal Deposit Insurance Premiums . Data processing expense for the year ended December 31, 2014 was $889 thousand, an increase of $342 thousand or 63% compared to the same period a year ago. Data processing expense for the year ended December 31, 2013 was $547 thousand, an increase of $126 thousand or 30% compared to the year ended December 31, 2012. The increases in data processing expense in 2014 and 2013, are primarily driven by increases in software maintenance and licensing expenses. The Bank continues to strive to make improvements in network infrastructure and systems. Professional service fees encompass audit, legal and consulting fees. Professional service fees for 2014 were $1.5 million, an increase of $286 thousand or 23% compared to 2013. Professional service fees increased $163 thousand in 2013 compared to 2012. Increases in professional service fees for 2014 compared to 2013 and for 2013 compared to 2012 were primarily driven by increased fees and usage of external audit and professional services, and the recruitment of certain banking professionals. Deferred compensation expense for the year ended December 31, 2014 was $458 thousand, an increase of $279 thousand compared to the same period a year ago. During the second quarter of 2013, the Company revised the Supplemental Executive Retirement Plan (SERP) and reversed a portion of the 2012 accrued deferred compensation expenses. The major components of other noninterest expense not shown in the table above are utilities, stationary and supplies, Directors’, advertising and promotion. Changes the components of other noninterest expense are a result of normal operating activities. Income Taxes Our provision for income taxes includes both federal and state income taxes and reflects the application of federal and state statutory rates to our income before taxes. The following table reflects the Company’s tax provision and the related effective tax rate for the periods indicated. ( Dollars in thousands) Years Ended December 31, Income tax provision - continuing operations $ $ $ Effective tax rate – continuing operations % % % The Company’s effective income tax rate was 21.62%, 37.94%, and 31.78% for the years ended 2014, 2013, and 2012, respectively. The effective tax rates differed from the federal statutory rate of 34% and the state rate of 10.84% principally because of non-taxable income arising from bank-owned life insurance, income on tax-exempt investment securities, and tax credits arising from Low Income Housing Tax Credits (“LIHTC”). The difference between the statutory rate and the effective rate were magnified in the year ended December 31, 2014 as non-taxable income and tax credits remained relatively level while pre-tax earnings decreased 43% compared to the prior year. During 2014 the Company experienced a significant decline in the effective tax rate. During 2014, tax exempt interest derived from the Company's municipal securities portfolio represented a significant portion of the Company’s pre-tax income. Furthermore, the Company benefited from tax credits derived from investments in affordable housing projects. See Note 24 Qualified Affordable Housing Project Investments in these Notes to Consolidated Financial Statements for further details regarding the Company's investments in affordable housing projects. During 2015, the Company expects pre-tax income to increase, however tax exempt interest should remain relatively consistent with 2014. As such, barring any unforeseen material events, the Company's effective tax rate will increase to a level that is more in line with prior periods. 43 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis FINANCIAL CONDITION Balance Sheet As of December 31, 2014, the Company had total consolidated assets of $997.2 million, net loans of $650.2 million, ALLL of $10.8 million, total deposits of $789.0 million, and shareholders’ equity of $103.6 million. The Company continued to maintain a strong liquidity position during the reporting period. As of December 31, 2014, the Company maintained cash positions at the Federal Reserve Bank and correspondent banks in the amount of $43.9 million. The Company also held certificates of deposits with other financial institutions in the amount of $14.5 million. Available-for-sale investment securities totaled $187.0 million at December 31, 2014, compared with $216.6 million at December 31, 2013. The Company’s available-for-sale investment portfolio provides the Company a secondary source of liquidity to fund other higher yielding asset opportunities, such as loan originations and wholesale loan purchases. During 2014, the Company purchased sixty-four securities with a par value of $77.3 million and weighted average yield of 2.87% and sold eighty-eight securities with a par value of $90.3 million and weighted average yield of 2.33%. The sales activity resulted in $159 thousand in net realized loss for the year ended December 31, 2014. During the year ended December 31, 2014, the Company’s securities purchases were focused on moderate term maturities, taking advantage of the steepness of the yield curve, which moderates the Company’s exposure to rising interest rates, while still providing an acceptable yield. Sales were focused on longer term municipal and corporate bonds, as well as mortgage-backed and asset-backed securities with extended cash flows or with a high probability of cash flows extending as interest rates increase. Overall, management’s investment strategy reflects the continuing expectation of rising rates across the yield curve. Management continues to actively seek out opportunities to reduce the overall duration of the portfolio and accelerate cash flows. This strategy could entail recognizing small losses within the portfolio to meet these longer term objectives. At December 31, 2014, the Company’s net unrealized gains on available-for-sale securities were $2.6 million compared with $3.7 million net unrealized loss at December 31, 2013. The favorable change in net unrealized gains resulted primarily from increases in the fair values of the Company’s municipal bond, and US government securities portfolios, caused by declines in long-term interest rates. The Company recorded gross loan balances of $660.9 million at December 31, 2014, compared with $598.0 million at December 31, 2013, an increase of $62.9 million. The increase in gross loans during the year ended December 31, 2014 was driven by strong organic loan originations and the purchase of wholesale loan pools. During 2014, the Company purchased $42.2 million and $18.5 million in consumer and SBA loan pools, respectively. See Note 6, Purchase of Financial Assets in the Notes to Consolidated Financial Statements in this document for further information regarding the purchase of these pools. The decrease in the ALLL primarily resulted from $5.8 million in charge offs related to three significant borrowing relationships partially offset by $3.2 million in provision to the ALLL. The loans associated with these three borrowers were collateral dependent, were adequately reserved for at December 31, 2013, and were subsequently charged-off during the second quarter of 2014. The Company continued to monitor credit quality during the period, and adjust the ALLL accordingly. As such, the Company made $ 3.2 million additional provision for loan and lease losses during 2014, compared with $2.8 million during 2013. The Company’s ALLL as a percentage of portfolio loans was 1.64% and 2.37% as of December 31, 2014, and December 31, 2013, respectively. Net charge offs were $6.5 million during the year ended December 31, 2014, compared with net recoveries of $319 thousand during the same period a year ago. The charge offs in the current year were primarily focused in three separate relationships. The first included $3.4 million in charge offs of Commercial and Industrial loans. The second included $1.4 million in charge offs of Commercial Real Estate and Farmland loans and the third included $1.0 million in charge offs of Commercial Real Estate loans. The loans charged off for these three relationships were collateral dependent loans that were adequately reserved for at December 31, 2013. Despite the charge offs related to these three loans during the year ended December 31, 2014, the trend in asset quality of the Company’s loan portfolio improved relative to fiscal years 2013 and 2012. Management is cautiously optimistic that continuing improvements in local and national economic conditions combined with focused collection efforts will cause the Company’s impaired assets to continue to decrease. The commercial real estate and commercial loan portfolio’s continue to be influenced by weak real estate values and the effects of relatively high unemployment levels in our local markets. Additionally the majority of the ITIN loans are variable rate loans and may have an increased default risk in a rising rate environment. Accordingly, management will continue to work diligently to identify and dispose of problematic assets which could lead to an elevated level of charge offs. At December 31, 2014, management believes the Company’s ALLL is adequately funded given the current level of credit risk. 44 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Nonperforming loans, which include nonaccrual loans and accruing loans past due over 90 days, decreased by $8.1 million to $21.7 million, or 3.28% of total loans, as of December 31, 2014, compared to $29.8 million, or 4.98% of total loans as of December 31, 2013. Past due loans as of December 31, 2014 increased to $18.7 million, compared to $6.9 million as of December 31, 2013. The increase in past due loans was primarily attributable to increases in the past due commercial and commercial real estate portfolios related to one relationship that was included in nonaccrual loan balances at December 31, 2013. The increase in past due loans was partially offset by decreases in past due loans in the residential loan portfolio. Management believes that risk grading for past due loans appropriately reflects the risk associated with the past due loans. The Company’s OREO balance at December 31, 2014 was $502 thousand compared to $913 thousand at December 31, 2013. The net decrease in OREO was primarily driven by the write down of $290 thousand and related sale of a commercial land property for $464 thousand sold in the third quarter of 2014. The decrease was partially offset by an increase in the number of residential 1-4 family properties transferred to OREO. See Note 8, Other Real Estate Owned in the Notes to Consolidated Financial Statements in this document, for further details relating to the Company’s OREO portfolio. The Company remains committed to working with customers who are experiencing financial difficulties to find potential solutions. Total deposits as of December 31, 2014 were $789.0 million compared to $746.3 million at December 31, 2013, an increase of $42.7 million or 6%. During the year ended December 31, 2014, increases in noninterest bearing demand and interest bearing demand accounts were partially offset by decreases in savings and time deposit accounts. The Company authorized, repurchased and subsequently retired 700,000 common shares under a plan announced and completed in 2014 and 2,000,000 common shares under two separate plans announced and completed in 2013. As such, the weighted average number of dilutive common shares outstanding decreased by 1,443,826 and 1,404,165 shares during the years ended December 31, 2014 and 2013 respectively. The decrease in weighted average shares positively contributed to increases in earnings per common share, and return on common equity. Investment Securities The composition of our investment securities portfolio reflects management’s investment strategy of maintaining an appropriate level of liquidity while providing a relatively stable source of interest income. The investment securities portfolio also mitigates interest rate risk and a portion of credit risk inherent in the loan portfolio, while providing a vehicle for the investment of available funds, a source of liquidity (by pledging as collateral) and collateral for certain public funds deposits. Available-for-sale investment securities totaled $187.0 million at December 31, 2014, compared with $216.6 million at December 31, 2013. Purchases of available-for-sale securities of $79.9 million were offset by sales of $93.7 million, pay downs of $20.2 million, amortization of net purchase price premiums of $1.8 million, and an increase in fair value of $5.5 million. During 2014, the Company purchased sixty-three available-for-sale securities and sold eighty-eight securities. The Company’s held-to-maturity investment portfolio is generally utilized to hold longer term securities that may have greater price risk, many of which are pledged as collateral for the bank’s local agency deposit program . This portfolio includes securities with longer durations and higher coupons than securities held in the available-for-sale securities portfolio. Held-to-maturity investment securities had carrying amounts of $36.8 million at December 31, 2014, compared with $36.7 million at December 31, 2013. During 2014, purchases of $244 thousand of held-to-maturity securities were offset by $177 thousand net discount accretion and $312 thousand of calls and maturities. 45 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis The following table presents the investment securities portfolio by classification and major type as of December 31, for each of the last three years: (Dollars in thousands) Available-for-sale securities (1) U.S. government & agencies $ $ $ Obligations of state and political subdivisions Mortgage backed securities and collateralized mortgage obligations Corporate securities Commercial mortgage backed securities Other asset backed securities Total $ $ $ Held-to-maturity securities (1) Obligations of state and political subdivisions $ $ $ Available-for-sale securities are reported at estimated fair value, and held-to-maturity securities are reported at amortized cost. The following table presents information regarding the amortized cost, and maturity structure of the investment portfolio at December 31, 2014: Over One Through Over Five Through Within One Year Five Years Ten Years Over Ten Years Total (Dollars in thousands) Amount Yield Amount Yield Amount Yield Amount Yield Amount Yield Available-for-sale securities U.S. government & agencies $ — — % $ % $ % $ — — % $ % Obligations of state and political subdivisions % Mortgage backed securities and collateralized mortgage obligations )% Corporate securities % Commercial mortgage backed securities — — % — — % Other asset backed securities — — % — — % Total $ % $ % $ % $ % $ % Held-to-maturity securities Obligations of state and political subdivisions $ % $ % $ % $ % $ % The maturities for the collateralized mortgage obligations and mortgage backed securities are presented by expected average life, rather than contractual maturity. The yield on tax-exempt securities has not been adjusted to a tax-equivalent yield basis. 46 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Loans and Portfolio Concentrations We concentrate our portfolio lending activities primarily within El Dorado, Placer, Sacramento, and Shasta counties in California. We manage our credit risk through various diversifications of our loan portfolio and the application of sound underwriting policies and procedures and credit monitoring practices. Generally, the loans are secured by real estate or other assets located in California; repayment is expected from the borrower’s business cash flows or cash flows from real estate investments. The Company recorded gross loan balances of $660.9 million at December 31, 2014, compared with $598.0 million at December 31, 2013, an increase of $62.9 million. The increase in gross loans during the year ended December 31, 2014 was driven by strong organic loan originations and the purchase of wholesale loan pools. During 2014, the Company purchased $42.2 million and $18.5 million in consumer and SBA loan pools, respectively.The following table presents the composition of the loan portfolio as of December 31 for each of the last five years. As of December 31, (Dollars in thousands) % Commercial $ 23 % $ 29 % $ 34 % $ 25 % $ 22 % Real estate – construction loans 5 % 3 % 3 % 4 % 7 % Real estate – commercial (investor) 33 % 34 % 32 % 38 % 36 % Real estate – commercial (owner occupied) 17 % 14 % 11 % 11 % 11 % Real estate – ITIN loans 8 % 9 % 9 % 11 % 12 % Real estate – mortgage 2 % 2 % 3 % 3 % 3 % Real estate – equity lines 7 % 8 % 7 % 7 % 8 % Consumer 5 % 1 % 1 % 1 % 1 % Other — % 36 — % — % — % — % Gross loans % Deferred loan fees, net 37 ) Loans, net of deferred fees and costs Allowance for loan and lease losses Net loans $ 47 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis The following table sets forth the maturity and re-pricing distribution of our loans outstanding as of December 31, 2014, which, based on remaining scheduled repayments of principal, were due within the periods indicated. After One Within One Through After Five (Dollars in thousands) Year Five Years Years Total Commercial $ Real estate - construction loans Real estate - commercial (investor) Real estate - commercial (owner occupied) Real estate - ITIN loans — — Real estate - mortgage Real estate - equity lines Consumer Other — — Gross loans $ Loans due after one year with: Fixed rates $ $ $ Variable rates Total $ $ $ Loans with unique credit characteristics On April 17, 2009, the Company transferred cash and certain nonperforming loans (without recourse) to a third party in exchange for the acquisition of a pool of Individual Tax Identification Number (“ITIN”) residential mortgage loans. The ITIN loans are loans made to legal United States residents without a social security number, and are geographically dispersed throughout the United States. The ITIN loan portfolio is serviced through a third party. The majority of the ITIN loans are variable rate loans and may have an increased default risk in a rising rate environment. Worsening economic conditions in the United States may cause us to suffer higher default rates on our ITIN loans and reduce the value of the assets that we hold as collateral. In addition, if we are forced to foreclose and service these ITIN properties ourselves, we may realize additional monitoring, servicing and appraisal costs due to the geographic disbursement of the portfolio which will adversely affect our noninterest expense. As of December 31, 2014, and December 31, 2013, the specific ITIN ALLL allocation represented approximately 1.58% and 1.30% of the total outstanding principal, respectively. On March 12, 2010, the Company completed a loan ‘swap’ transaction which included the purchase of a pool of residential mortgage home equity loans and lines of credit (Arrow loan pool) with a par value of $22.0 million. Past due Arrow loans are treated as an exception to the Banks past due loan policy, the Bank charges off any loans that are more than 90 days past due. In accordance with this policy, management does not expect to classify any of the loans from this pool as nonaccrual and believes that charging the loan off at the time it becomes impaired would be more conservative than placing it in nonaccrual status. At December 31, 2014 the Arrow loan pool consisted of 290 loans with an average principal balance of approximately $32 thousand. As of December 31, 2014, and December 31, 2013, the specific Arrow ALLL allocation represented approximately 5.44% and 3.83% of the total outstanding principal, respectively. Purchased Loans The loan portfolio includes purchased loan pools, purchased participations and loans originated by the Bank. Additional information regarding the accounting for purchased loans can be found in Note 2 Summary of Significant Accounting Policies in the Notes to Consolidated Financial Statements in this document. Additional information regarding the individual purchased loan pools can be found in Note 6 Purchase of Financial Assets in the Notes to Consolidated Financial Statements in this document. 48 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis The following table presents a summary of the purchased loans at December 31, 2014 and 2013. For The Years Ended December 31, (Dollars in thousands) Loan Pool Balance % of Gross Loan Portfolio Balance % of Gross Loan Portfolio ITIN $ 8 % $ 9 % Service Finance 4 % — — % SBA 504 3 % — — % Commercial participations 2 % 3 % Arrow 1 % 2 % Solar 1 % — — % Total purchased loans $ 19 % $ 14 % Asset Quality Nonperforming Assets The Company’s loan portfolio is heavily concentrated in real estate, and a significant portion of the borrowers’ ability to repay the loans is dependent upon the professional services, commercial real estate market and the residential real estate development industry sectors. Loans secured by real estate or other assets primarily located in California are expected to be repaid from cash flows of the borrower or proceeds from the sale of collateral. As such, the Company’s dependence on real estate secured loans could increase the risk of loss in the loan portfolio of the Company in a market of declining real estate values. Furthermore, declining real estate values negatively impact holdings of OREO. Deterioration of the California real estate market has had an adverse effect on the Company’s business, financial condition, and results of operations. The residential development and construction markets have yet to fully recover from their depressed states experienced during the economic recession. Consequently, our loan portfolio continues to reflect an elevated level of nonperforming loans which have resulted in elevated provisions to the ALLL. Management has taken steps to ensure the proper funding of the ALLL. Given the current business environment, management’s top focus is on credit quality, expense control, and bottom line net income. All of these are affected either directly or indirectly by the Company’s management of its asset quality. We manage asset quality and control credit risk through the application of policies designed to promote sound underwriting and loan monitoring practices. The Bank’s Loan Committee is charged with monitoring asset quality, establishing credit policies and procedures and enforcing the consistent application of these policies and procedures across the Bank. The provision for loan and lease losses charged to earnings is based upon management’s judgment of the amount necessary to maintain the allowance at a level adequate to absorb probable incurred losses. The amount of provision charge is dependent upon many factors, including loan growth, net charge offs, changes in the composition of the loan portfolio, delinquencies, management’s assessment of loan portfolio quality, general economic conditions that can impact the value of collateral, and other trends. The evaluation of these factors is performed through an analysis of the adequacy of the ALLL. Reviews of nonperforming, past due loans and larger credits, designed to identify potential charges to the ALLL, and to determine the adequacy of the allowance, are conducted on a monthly basis. These reviews consider such factors as the financial strength of borrowers, the value of the applicable collateral, loan and lease loss experience, estimated loan and lease losses, growth in the loan portfolio, prevailing economic conditions and other factors. Our loan portfolio continues to be impacted by the repercussions from the economic recession. Nonperforming loans, which include nonaccrual loans and accruing loans past due over 90 days, totaled $21.7 million or 3.28% of total portfolio loans as of December 31, 2014, as compared to $29.8 million, or 4.98% of total loans, at December 31, 2013. Of the $21.7 million in nonperforming loans as of December 31, 2014, $12.9 million or 59% was attributable to five relationships. Nonperforming assets, which include nonperforming loans and OREO, totaled $22.2 million, or 2.22% of total assets as of December 31, 2014 compared with $30.7 million, or 3.23% of total assets as of December 31, 2013. 49 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis A loan is considered impaired when based on current information and events; we determine it is probable that we will not be able to collect all amounts due according to the loan contract, including scheduled interest payments. Generally, when we identify a loan as impaired, we measure the loan for potential impairment using discount cash flows, except when the sole remaining source of the repayment for the loan is the liquidation of the collateral. In these cases, we use the current fair value of collateral, less selling costs. The starting point for determining the fair value of collateral is through obtaining external appraisals. Generally, external appraisals are updated every six to twelve months. We obtain appraisals from a pre-approved list of independent, third party, local appraisal firms. Approval and addition to the list is based on experience, reputation, character, consistency and knowledge of the respective real estate market. At a minimum, it is ascertained that the appraiser is: (1) currently licensed in the state in which the property is located, (2) is experienced in the appraisal of properties similar to the property being appraised, (3) is actively engaged in the appraisal work, (4) has knowledge of current real estate market conditions and financing trends, (5) is reputable, and (6) is not on Freddie Mac’s nor the Bank’s Exclusionary List of appraisers and brokers. In certain cases appraisals will be reviewed by another independent third party to ensure the quality of the appraisal and the expertise and independence of the appraiser. Upon receipt and review, an external appraisal is utilized to measure a loan for potential impairment. Our impairment analysis documents the date of the appraisal used in the analysis, whether the officer preparing the report deems it current, and, if not, allows for internal valuation adjustments with justification. Typical justified adjustments might include discounts for continued market deterioration subsequent to appraisal date, adjustments for the release of collateral contemplated in the appraisal, or the value of other collateral or consideration not contemplated in the appraisal. An appraisal over one year old in most cases will be considered stale dated and an updated or new appraisal will be required. Any adjustments from appraised value to net realizable value are detailed and justified in the impairment analysis, which is reviewed and approved by the Company’s Chief Credit Officer. Although an external appraisal is the primary source to value collateral dependent loans, we may also utilize values obtained through purchase and sale agreements, negotiated short sales, broker price opinions, or the sales price of the note. These alternative sources of value are used only if deemed to be more representative of value based on updated information regarding collateral resolution. Impairment analyses are updated, reviewed and approved on a quarterly basis at or near the end of each reporting period. Based on these processes, we do not believe there are significant time lapses for the recognition of additional provision for loan and lease loss or charge offs from the date they become known. Loans are classified as nonaccrual when collection of principal or interest is doubtful; generally these are loans that are past due as to maturity or payment of principal or interest by 90 days or more, unless such loans are well-secured and in the process of collection. Additionally, all loans that are impaired are considered for nonaccrual status. Loans placed on nonaccrual will typically remain on nonaccrual status until all principal and interest payments are brought current and the prospects for future payments in accordance with the loan agreement appear relatively certain. Upon acquisition of real estate collateral, typically through the foreclosure process, we promptly begin to market the property for sale. If we do not begin to receive offers or indications of interest we will analyze the price and review market conditions to assess the pricing level that would enable us to sell the property. In addition, we obtain updated appraisals on OREO property every six to twelve months. Increases in valuation adjustments recorded in a period are primarily based on (1) updated appraisals received during the period, or (2) management’s authorization to reduce the selling price of the property during the period. Unless a current appraisal is available, an appraisal will be ordered prior to a loan migrating to OREO. At the time of foreclosure, OREO is recorded at fair value less costs to sell (“cost”), which becomes the property’s new basis. Any write-downs based on the asset’s fair value at the date of acquisition are charged to the ALLL. After foreclosure, management periodically performs valuations and the property is carried at the lower of the cost or fair value less expected selling costs. 50 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis The following table summarizes our nonperforming assets as of December 31 for each of the last five years: (Dollars in thousands) As of December 31, Nonperforming Assets Commercial $ 49 $ Real estate construction Commercial real estate construction — Residential real estate construction — — — Total real estate construction — — — Real estate mortgage ITIN 1-4 family loan pool 1-4 family, closed end 1st lien 1-4 family revolving 24 — 97 Total real estate mortgage Commercial real estate Consumer 35 — Total nonaccrual loans 90 days past due and still accruing 23 — — 95 — Total nonperforming loans Other real estate owned Total nonperforming assets $ Nonperforming loans to total loans % Nonperforming assets to total assets % As of December 31, 2014, nonperforming assets of $22.2 million have been written down by 28% or $6.2 million from their original balance of $37.4 million. The Company is continually performing extensive reviews of the commercial real estate portfolio, including stress testing. These reviews are being performed on both our non owner and owner occupied credits. These reviews are being completed to verify leasing status, to ensure the accuracy of risk ratings, and to develop proactive action plans with borrowers on projects. Stress testing has been performed to determine the effect of rising cap rates, interest rates, and vacancy rates on the portfolio. Based on our analysis, the Company believes our lending teams are effectively managing the risks in this portfolio. There can be no assurance that any further declines in economic conditions, such as potential increases in retail or office vacancy rates, will not exceed the projected assumptions utilized in stress testing resulting in additional nonperforming loans in the future. Loans are reported as troubled debt restructurings when the Bank grants a concession(s) to a borrower experiencing financial difficulties that it would not otherwise consider. Examples of such concessions include a reduction in the loan rate, forgiveness of principal or accrued interest, extending the maturity date(s) significantly, or providing a lower interest rate than would be normally available for a transaction of similar risk. As a result of these concessions, restructured loans are impaired as the Bank will not collect all amounts due, both principal and interest, in accordance with the terms of the original loan agreement. Impairment reserves on non-collateral dependent restructured loans are measured by comparing the present value of expected future cash flows of the restructured loans, discounted at the effective interest rate of the original loan agreement. These impairment reserves are recognized as a specific component to be provided for in the ALLL. As of December 31, 2014, the Company had $23.5 million in troubled debt restructurings compared to $33.4 million as of December 31, 2013. As of December 31, 2014, the Company had one hundred eighteen restructured loans that qualified as troubled debt restructurings, of which ninety-seven were performing according to their restructured terms. Troubled debt restructurings represented 3.55% of gross loans as of December 31, 2014, compared with 5.59% at December 31, 2013. At December 31, 2014 and December 31, 2013, impaired loans of $9.2 million and $8.8 million were classified as accruing troubled debt restructurings, respectively. The restructured loans on accrual status represent the majority of impaired loans accruing interest at each respective date. In order for a restructured loan to be on accrual status, the loan’s collateral coverage generally will be greater than or equal to 100% of the loan balance, the loan is current on payments, and the borrower must either prefund an interest reserve or demonstrate the ability to make payments from a verified source of cash flow. The Company had no obligations to lend additional funds on the restructured loans as of December 31, 2014. As of December 31, 2014, there were $7.9 million of ITINs which were classified as TDRs, of which $2.4 million were on nonaccrual status. 51 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis The following table sets forth a summary of the Company’s restructured loans that qualify as troubled debt restructurings for each of the last five years: (Dollars in thousands) As of December 31, Troubled Debt Restructurings Accruing troubled debt restructurings Commercial $ $ 63 $ $ — $ — Commercial real estate: Construction — Other Residential: 1-4 family Home equities Total accruing troubled debt restructurings Nonaccruing troubled debt restructurings Commercial 50 49 Commercial real estate: Construction — — — 80 Other Residential: 1-4 family Consumer 35 — Total nonaccruing troubled debt restructurings Total troubled debt restructurings Commercial 49 Commercial real estate: Construction — — — 80 Other Residential: 1-4 family Home equities Consumer 35 — Total troubled debt restructurings $ Percentage of gross loans % Allowance for Loan and Lease Losses and Reserve for Unfunded Commitments The ALLL at December 31, 2014 decreased $3.4 million to $10.8 million compared to $14.2 million at December 31, 2013. During the year the provisions for loan and lease losses were $3.2 million. Net charge offs of $6.5 million for the year ended December 31, 2014, compared to net recoveries of $319 thousand for the same period a year ago. The increase in net charge offs and the decrease in the ALLL primarily resulted from charge offs related to three significant borrowing relationships totaling $5.8 million. The loan losses associated with these three borrowers were collateral dependent, were adequately reserved for at December 31, 2013, and were subsequently charged off during the second quarter of 2014. 52 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Purchased loans were recorded on the date of purchase at estimated fair value; fair value discounts include a component for estimated credit losses. The Company evaluates post-acquisition historical credit losses on purchased loans, credit default discounts on purchased loans, and other data to evaluate the likelihood of realizing the recorded investment of purchased loans. Management establishes allocations of the ALLL for any estimated deficiency. The following table provides a summary of activity in the ALLL by major loan type for each of the five years ended December 31: (Dollars in thousands) Beginning balance allowance for loan and lease losses $ provision for loan and lease loss charged to expense Loans charged off ) Loan loss recoveries Ending balance allowance for loan and lease losses Nonaccrual loans at period end: Commercial 49 Construction — — — Commercial real estate Residential real estate Consumer 35 — Home equity 24 — 97 Total nonaccrual loans Accruing troubled-debt restructured loans Commercial 63 — — Construction — Commercial real estate Residential real estate Home equity — Total accruing restructured loans All other accruing impaired loans Total impaired loans Gross loans outstanding at period end $ Ratio of allowance for loan and lease losses to total loans % Allowance for loan and lease losses to nonaccrual loans at period end % Nonaccrual loans to total loans % As of December 31, 2014, impaired loans totaled $31.4 million, of which $21.6 million were in nonaccrual status. Of the total impaired loans, $10.1 million or one hundred and twenty-four were ITIN loans with an average balance of approximately $82 thousand. The remaining impaired loans consist of seventeen commercial loans, ten commercial real estate loans, seven residential mortgages, one consumer loan and twelve home equity loans. All impaired loans are individually evaluated for impairment. If the measurement of each impaired loan’s value is less than the recorded investment in the loan, we recognize this impairment and adjust the carrying value of the loan to fair value through the ALLL. For collateral dependent loans, this can be accomplished by charging off the impaired portion of the loan based on the underlying value of the collateral. For non collateral dependant loans the Company establishes a specific component within the ALLL based on the present value of the future cash flows. If in management’s assessment the sources of repayment will not result in a reasonable probability that the carrying value of a loan can be recovered, the amount of a loan’s specific impairment is charged off against the ALLL. At December 31, 2014, impaired loans had a corresponding valuation allowance of $1.6 million. The valuation allowance on impaired loans represents the impairment reserves on performing restructured loans, other accruing loans, and nonaccrual loans. At December 31, 2013, the total recorded investment in impaired loans was $42.1 million, with a corresponding valuation allowance of $5.0 million. 53 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis The Company realized net charge offs of $6.5 million for the year ended December 31, 2014 compared with net recoveries of $319 thousand in the prior year. Management does not feel that the increase in net charge offs in the current year is indicative of a trend as the increase in net charge offs and the decrease in the ALLL allocation is primarily due to chargeoffs related to three significant borrowing relationships. The first relationship included $3.4 million in chargeoffs of Commercial and Industrial loans and the second included $1.4 million in chargeoffs of Commercial Real Estate and Farmland loans. The third included $1.0 million in chargeoffs for three Commercial Real Estate loans. The loans charged off for these three relationships were collateral dependent loans that were adequately reserved for at December 31, 2013, and subsequently charged off during the second quarter of 2014. Management has individually evaluated each impaired loan and believes that the remaining loan portfolio including past due loans is properly risk graded and that the reserve level and allocations are appropriate at December 31, 2014. The commercial real estate and commercial loan portfolio’s continue to be influenced by weak real estate values, the effects of relatively high unemployment levels in our local markets, and overall sluggish economic conditions. Although past due loans as of December 31, 2014 increased to $18.7 million, compared to $6.9 million as of December 31, 2013, overall credit quality improved as nonperforming loans, which include nonaccrual loans and accruing loans past due over 90 days, decreased by $5.3 million during the same period. The increase in past due loans was primarily due to four relationships which represent 62% or $11.6 million of the past due loans at December 31, 2014. Management continues to work diligently to identify and dispose of problematic assets, which could lead to an elevated level of charge offs. The following table sets forth the allocation of the ALLL and percent of loans in each category to total loans (excluding deferred loan fees) for each of the five years ended December 31. % Loan % Loan % Loan % Loan % Loan (Dollars in thousands) Amount Category Amount Category Amount Category Amount Category Amount Category Balance at end of period applicable to: Commercial $ 33 % $ 50 % $ 38 % $ 26 % $ 33 % Commercial real estate: Construction 4 % 1 % 2 % 6 % 10 % Other 41 % 18 % 23 % 30 % 20 % Residential: 1-4 family 9 % 12 % 19 % 19 % 23 % Home equities 6 % 6 % 11 % 16 % 13 % Consumer 4 % 35 — % 28 — % 33 — % 46 — % Unallocated 3 % 13 % 7 % 3 % 1 % Total allowance for loan and lease losses $ % $ % $ % $ % $ % The unallocated portion of ALLL provides for coverage of credit losses inherent in the loan portfolio but not captured in the credit loss factors that are utilized in the risk rating-based component, or in the specific impairment reserve component of the ALLL, and acknowledges the inherent imprecision of all loss prediction models. As of December 31, 2014, the unallocated allowance amount represented 3% of the ALLL, compared to 13% at December 31, 2013. The decrease in the unallocated portion of the allowance during the year ended December 31, 2014 is primarily due to $3.4 million in charge offs of Commercial and Industrial loans for one borrowing relationship and $1.4 million in charge offs of Commercial Real Estate and Farmland loans for a second borrowing relationship. The loans were previously recorded as TDRs that were adequately reserved for at December 31, 2013, and subsequently charged off during the second quarter of 2014. The level in unallocated ALLL in both the current period and prior year reflects management’s evaluation of the current business and economic conditions, credit risk, and depressed collateral values of real estate in our markets. The ALLL composition should not be interpreted as an indication of specific amounts or loan categories in which future charge offs may occur. 54 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Deposits Total deposits as of December 31, 2014 were $789.0 million compared to $746.3 million at December 31, 2013, an increase of $42.7 million or 6%. The increase in deposits was primarily driven by a $24.8 million increase in interest bearing demand accounts and a $23.6 million increase in noninterest bearing accounts, partially offset by a $3.7 million decrease in certificates of deposits. The following table presents the deposit balances by major category as of December 31 for the last two years. (Dollars in thousands) Amount Percentage Amount Percentage Noninterest bearing $ 20 % $ 18 % Interest bearing demand 38 % 37 % Savings 11 % 12 % Time, $100,000 or greater 26 % 27 % Time, less than $100,000 5 % 6 % Total $ % $ % The following table sets forth the distribution of our average daily balances and their respective yields for the periods indicated. Years Ended December 31, (Dollars in thousands) Average Balance Yield Average Balance Yield Average Balance Yield Interest bearing demand $ % $ % $ % Savings % % % Money market accounts % % % Certificates of deposit % % % Interest bearing deposits % % % Noninterest bearing deposits Average total deposits Average other borrowings $ % $ % $ % Deposit Maturity Schedule The following table sets forth the remaining maturities of certificates of deposit in amounts of $100,000 or more as of December 31, 2014: (Dollars in thousands) Maturing in: Three months or less $ Three through six months Six through twelve months Over twelve months Total $ The Company has an agreement with Promontory Interfinancial Network LLC (“Promontory”) allowing our Bank to provide FDIC deposit insurance on balances in excess of current FDIC deposit insurance limits. Promontory’s Certificate of Deposit Account Registry Service (“CDARS”) and Insured Cash Sweep (“ICS”) use a deposit-matching program to exchange Bank deposits in excess of the current deposit insurance limits for excess balances at other participating banks, on a dollar-for-dollar basis, that would be fully insured at the Bank. These products are designed to enhance our ability to attract and retain customers and increase deposits, by providing additional FDIC coverage to customers. CDARS deposits can be reciprocal or one-way, and ICS deposits can only be reciprocal. All of the Bank’s CDARS and ICS deposits are reciprocal. The Bank has filed quarterly regulatory reports which listed brokered deposits of $97.9 million and $70.3 million at December 31, 2014 and December 31, 2013, respectively. $75.0 million and $59.9 million at year end 2014 and 2013, respectively were obtained through the services of a deposit broker. Deposits which utilize the CDARS and ICS programs and which management does not consider brokered totaled $85.4 million and $53.2 million at December 31, 2014 and December 31, 2013, respectively. Of these totals, at December 31, 2014 and December 31, 2013, there were no time deposits equal to or greater than the $250,000 fully insured under current deposit insurance limits. 55 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis Borrowings The Bank had outstanding term debt with a carrying value of $75.0 million at December 31, 2014. Advances from the FHLB amounted to 100% of the total term debt and are secured by investment securities, commercial real estate loans, and residential mortgage loans. The FHLB advance has a floating contractual interest rate of 0.24% and matures in 2015. Junior Subordinate Debentures Bank of Commerce Holdings Trust During March 2003, the Holding Company participated in a private placement to an institutional investor of $5.0 million of fixed rate trust preferred securities (the “Trust Preferred Securities”) through a newly formed wholly-owned Delaware trust affiliate, Bank of Commerce Holdings Trust (the “Trust”). The Trust simultaneously issued $155 thousand common securities to the Holding Company. The Trust Preferred Securities paid distributions on a quarterly basis at three month LIBOR plus 3.30%. The rate increase was capped at 2.75% annually and the lifetime cap was 12.5%. The final maturity on the Trust Preferred Securities was April 7, 2033, and the covenants allowed for redemption after five years on the quarterly payment date. The proceeds from the sale of the Trust Preferred Securities were used by the Trust to purchase from the Holding Company the aggregate principal amount of $5.2 million of the Holding Company’s junior subordinate debentures (the "Notes"). The net proceeds to the Holding Company from the sale of the Notes to the Trust were distributed to the Bank for general corporate purposes, including funding the growth of the Bank’s various financial services. The proceeds from the Notes qualified as Tier 1 capital under Federal Reserve Board guidelines. During December 2014, the Company paid $4.6 million in complete satisfaction of the Notes. Simultaneously the Trust redeemed the Trust Preferred Securities by distributing $4.6 million to the institutional investor. The transaction resulted in a gain of $406 thousand and a $155 thousand reduction of the Holding Company’s common stock investment in Trust. Bank of Commerce Holdings Trust II During July 2005, the Holding Company participated in a private placement to an institutional investor of $10.0 million of fixed rate trust preferred securities (the "Trust Preferred Securities") through a newly formed wholly owned Delaware trust affiliate, Bank of Commerce Holdings Trust II (the "Trust II"). Trust II simultaneously issued $310 thousand common securities to the Holding Company. The distributions paid on the Trust Preferred Securities have transitioned from fixed to floating and are now paid on a quarterly basis at three month LIBOR plus 1.58%. The effective interest rate at December 31, 2014 was 1.81%. The final maturity on the Trust Preferred Securities is September 15, 2035, and the covenants allow for redemption at the Holding Company’s option during any quarter until maturity. The proceeds from the sale of the Trust Preferred Securities were used by the Trust II to purchase from the Holding Company the aggregate principal amount of $10.3 million of the Holding Company’s junior subordinate debentures (the "Notes"). The net proceeds to the Holding Company from the sale of the Notes to the Trust II were partially distributed to the Bank for general corporate purposes, including funding the growth of the Bank’s various financial services. The proceeds from the Notes qualified as Tier 1 capital under Federal Reserve Board guidelines. 56 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis LIQUIDITY AND CASH FLOW The principal objective of our liquidity management program is to maintain the Bank's ability to meet the day-to-day cash flow requirements of our customers who either wish to withdraw funds or to draw upon credit facilities to meet their cash needs. We monitor the sources and uses of funds on a daily basis to maintain an acceptable liquidity position. One source of funds includes public deposits. Individual state laws require banks to collateralize public deposits, typically as a percentage of their public deposit balance in excess of FDIC insurance. Public deposits represent 3% of total deposits at December 31, 2014 and 3% at December 31, 2013. The amount of collateral required varies by state and may also vary by institution within each state, depending on the individual state’s risk assessment of depository institutions. Changes in the pledging requirements for uninsured public deposits may require pledging additional collateral to secure these deposits, drawing on other sources of funds to finance the purchase of assets that would be available to be pledged to satisfy a pledging requirement, or could lead to the withdrawal of certain public deposits from the Bank. In addition to liquidity from core deposits and the repayments and maturities of loans and investment securities, the Bank can utilize established uncommitted federal funds lines of credit, sell securities under agreements to repurchase, borrow on a secured basis from the FHLB or issue brokered certificates of deposit. The Bank had available lines of credit with the FHLB totaling $154.9 million as of December 31, 2014; credit availability is subject to certain collateral requirements, namely the amount of pledged loans and investment securities. The Bank had available lines of credit with the Federal Reserve totaling $16.7 million subject to certain collateral requirements, namely the amount of certain pledged loans. The Bank had uncommitted federal funds line of credit agreements with three additional financial institutions totaling $40.0 million at December 31, 2014. Availability of lines is subject to federal funds balances available for loan and continued borrower eligibility. These lines are intended to support short-term liquidity needs, and the agreements may restrict consecutive day usage. The Holding Company is a separate entity from the Bank and must provide for its own liquidity. Substantially all of the Holding Company's cash flows are obtained from dividends declared and paid by the Bank. The Bank paid $10.1 million in dividends to the Holding Company during the year ended December 31, 2014. There are statutory and regulatory provisions that could limit the ability of the Bank to pay dividends to the Holding Company. As of January 1, 2015, the bank will be required to obtain regulatory approval from the CDBO for a dividend or other distribution to the Company. We believe that such restrictions will not have an adverse impact on the ability of the Holding Company to fund its quarterly cash dividend distributions to common shareholders and meet its ongoing cash obligations, which consist principally of debt service on the $10.3 million (issued amount) of outstanding junior subordinated debentures. As of December 31, 2014, the Holding Company did not have any other borrowing arrangements of its own. As disclosed in the Consolidated Statements of Cash Flows , net cash provided by operating activities was $14.0 million for the year ended December 31, 2014. The material differences between cash provided by operating activities and net income consisted of non-cash items including a $3.2 million provision for loan and lease losses, $1.7 million of net amortization of investment premiums and discount accretion, and $1.3 million in depreciation. Net cash used of $45.9 million by investing activities consisted principally of $60.7 million in loan pool purchases, $9.4 million in net loan originations, and $5.0 million purchase of life insurance partially offset by $33.9 million in net proceeds from maturity purchase and sale of available-for-sale investment securities. Net cash of $31.8 million provided by financing activities consisted principally of a net $46.5 million increase in demand deposit and savings accounts partially offset by $4.6 million repayment of junior subordinated debentures and $4.6 million in purchases of common stock. CAPITAL RESOURCES We use capital to fund organic growth, pay dividends and repurchase our shares. The objective of effective capital management is to produce above market long term returns by using capital when returns are perceived to be high and issuing capital when costs are perceived to be low. Our potential sources of capital include retained earnings, common and preferred stock issuance, and issuance of subordinated debt and trust notes. Overall capital adequacy is monitored on a day-to-day basis by management and reported to our Board of Directors on a monthly basis. The regulators of the Bank measure capital adequacy by using a risk-based capital framework and by monitoring compliance with minimum leverage ratio guidelines. Under the risk-based capital standard, assets reported on our Consolidated Balance Sheets and certain off-balance sheet items are assigned to risk categories, each of which is assigned a risk weight. 57 BANK OF COMMERCE HOLDINGS & SUBSIDIARIES Management’s Discussion and Analysis This standard characterizes an institution’s capital as being “Tier 1” capital (defined as principally comprising shareholders’ equity) and “Tier 2” capital (defined as principally comprising the qualifying portion of the ALLL). The minimum ratio of total risk-based capital to risk-adjusted assets, including certain off-balance sheet items, is 8%. At least one-half (4)% of the total risk-based capital is to be comprised of common equity; the remaining balance may consist of debt securities and a limited portion of the ALLL. Quantitative measures established by regulation to ensure capital adequacy require the Company and the Bank to maintain minimum amounts and ratios (set forth in the table below) of total and Tier 1 capital (as defined in the regulations) to risk-weighted assets and of Tier 1 capital to average assets. Management believes that the Company and the Bank met all capital adequacy requirements to which they are subject to, as of December 31, 2014. As of December 31, 2014, the most recent notification from the FDIC categorized the Bank as “well capitalized” under the regulatory framework for prompt corrective action. To be categorized as “well capitalized”, an institution must maintain minimum Total Risk-Based, Tier 1 Risk-Based and Tier 1 Leverage ratios as set forth in the following table. There are no conditions or events since the notification that management believes have changed the Bank’s category. The Company and the Bank’s capital amounts and ratios as of December 31, 2014, are presented in the following table. Well Minimum (Dollars in thousands) Capital Actual Ratio Capitalized Requirement Capital
